 



EXHIBIT 10.1
 
Letter of Credit Agreement
dated as of September 14, 2007
among
Flowserve B.V., as an Applicant,
Flowserve Corporation,
as an Applicant and as Guarantor
The Additional Applicants from time to time party hereto
The Various Lenders From Time to Time Party hereto,
and
ABN AMRO Bank N.V.,
as Administrative Agent
and an Issuing Bank
 
ABN AMRO Bank N.V.
Sole Lead Arranger and Sole Book Runner

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
Article I
  Definitions     1  
 
           
Section 1.01.
  Defined Terms     1  
Section 1.02.
  Terms Generally     17  
Section 1.03.
  Exchange Rates     18  
 
           
Article II
  The Letter of Credit Facility     18  
 
           
Section 2.01.
  Commitments     18  
Section 2.02.
  Fees     25  
Section 2.03.
  Payments     26  
Section 2.04.
  Interest Computation     26  
Section 2.05.
  Default Interest     26  
Section 2.06.
  Termination and Reduction of Commitments     27  
Section 2.07.
  Extension of Termination Date     27  
Section 2.08.
  Assignment of Commitments under Certain Circumstances; Duty to Mitigate     29
 
Section 2.09.
  Reserve Requirements; Change in Circumstances     30  
Section 2.10.
  Change in Legality     31  
Section 2.11.
  Pro Rata Treatment     31  
Section 2.12.
  Taxes     32  
Section 2.13.
  Sharing of Setoffs     33  
Section 2.14.
  Joinder of Applicants     33  
 
           
Article III
  Representations and Warranties     34  
 
           
Section 3.01.
  Organization; Powers     34  
Section 3.02.
  Authorization     34  
Section 3.03.
  Enforceability     34  
Section 3.04.
  Governmental Approvals     34  
Section 3.05.
  Financial Statements     35  
Section 3.06.
  No Material Adverse Change     35  
Section 3.07.
  Title to Properties; Possession Under Leases     35  
Section 3.08.
  Subsidiaries     35  
Section 3.09.
  Litigation; Compliance with Laws     35  
Section 3.10.
  Agreements     36  
Section 3.11.
  Federal Reserve Regulations     36  
Section 3.12.
  Investment Company Act     36  
Section 3.13.
  Letter of Credit     36  
Section 3.14.
  Tax Returns     36  
Section 3.15.
  No Material Misstatements     36  
Section 3.16.
  Employee Benefit Plans     37  
Section 3.17.
  Environmental Matters     37  
Section 3.18.
  Insurance     37  

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 3.19.
  Labor Matters     37  
Section 3.20.
  Solvency     37  
Section 3.20.
  Subordination of Intercompany Debt     38  
Section 3.20.
  Incorporation by Reference     38  
 
           
Article IV
  Conditions to Closing and Letters of Credit     38  
 
           
Section 4.01.
  All Letters of Credit     38  
Section 4.02.
  Closing Date     39  
 
           
Article V
  Affirmative Covenants     41  
 
           
Section 5.01.
  Existence; Businesses and Properties     41  
Section 5.02.
  Insurance     42  
Section 5.03.
  Obligations and Taxes     42  
Section 5.04.
  Guarantor Financial Statements, Reports, etc     43  
Section 5.05.
  Other Applicant Financial Statements, Reports, etc     44  
Section 5.06.
  Litigation and Other Notices     44  
Section 5.07.
  Information Regarding Names and Organization     45  
Section 5.08.
  Maintaining Records; Access to Properties and Inspections     45  
Section 5.09.
  Use of Proceeds     45  
Section 5.10.
  Further Assurances     45  
Section 5.11.
  Incorporation by Reference     46  
 
           
Article VI
  Negative Covenants     46  
 
           
Section 6.01.
  Contracts with Affiliates     46  
Section 6.02.
  Change in the Nature of Business     46  
Section 6.03.
  Indebtedness     46  
Section 6.04.
  Liens     47  
Section 6.05.
  Consolidation, Merger, Sale of Assets, etc     48  
Section 6.06.
  Advances, Investments and Loans     48  
Section 6.07.
  Restricted Payments     49  
Section 6.08.
  Limitation on Restrictions     50  
Section 6.09.
  OFAC     50  
Section 6.10.
  Net Worth     50  
Section 6.11.
  Subordinated Debt     50  
Section 6.12.
  Incorporation by Reference     51  
 
           
Article VII
  Events of Default     51  
 
           
Article VIII
  The Administrative Agent     54  
 
           
Section 8.01.
  Appointment     54  
Section 8.02.
  Liability of Administrative Agent     55  
Section 8.03.
  Resignation and Replacement     56  
Section 8.04.
  Administrative Agent Business     56  
Section 8.05.
  Indemnification of Administrative Agent     56  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 8.06.
  No Reliance     57  
Section 8.07.
  Notice of Default     57  
 
           
Article IX
  Miscellaneous     57  
 
           
Section 9.01.
  Notices     57  
Section 9.02.
  Survival of Agreement     59  
Section 9.03.
  Binding Effect     60  
Section 9.04.
  Successors and Assigns     60  
Section 9.05.
  Expenses; Indemnity     63  
Section 9.06.
  Right of Setoff     64  
Section 9.07.
  Applicable Law     64  
Section 9.08.
  Waivers; Amendment     65  
Section 9.09.
  Interest Rate Limitation     65  
Section 9.10.
  Entire Agreement     66  
Section 9.11.
  Waiver of Jury Trial     66  
Section 9.12.
  Severability     66  
Section 9.13.
  Counterparts     66  
Section 9.14.
  Headings     66  
Section 9.15.
  Jurisdiction; Consent to Service of Process     66  
Section 9.16.
  Judgment Currency     67  
Section 9.17.
  Confidentiality     68  
Section 9.18.
  Payments Set Aside     68  
Section 9.19.
  European Monetary Union     69  
Section 9.20.
  USA Patriot Act     69  
Section 9.21.
  USA German Limited Liabilities Companies Act     69  
 
           
Article X
  The Guaranty     69  
 
           
Section 10.1.
  The Guaranty     69  
Section 10.2.
  Guarantee Unconditional     70  
Section 10.3.
  Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances  
  71  
Section 10.4.
  Subrogation     71  
Section 10.5.
  Waivers     71  
Section 10.6.
  Stay of Acceleration     71  
Section 10.7.
  Benefit to the Guarantor     72  

         
Schedules
       
Schedule 1.01(a)
  —   Administrative Agent’s Office
Schedule 1.01(b)
  —   Commitments
Schedule 1.01(c)
  —   Existing Letters of Credit
Schedule 3.08
  —   Subsidiaries
Schedule 3.09
  —   Litigation
Schedule 3.17
  —   Environmental Matters

-iii-



--------------------------------------------------------------------------------



 



         
Exhibits:
       
Exhibit A
  —   Form of Acceptable Letter of Credit
Exhibit B
  —   Applicant Joinder
Exhibit C
  —   Assignment and Acceptance
Exhibit D-1
  —   Guarantor Counsel Opinion
Exhibit D-2
  —   Domestic Applicant Counsel Opinion
Exhibit D-3
  —   Foreign Applicant Counsel Opinion
Exhibit E
  —   Additional Letter of Credit Terms and Conditions
Exhibit F
  —   Debt Subordination Agreement

-iv-



--------------------------------------------------------------------------------



 



Flowserve B.V.
Flowserve Corporation
Letter of Credit Agreement
          This Letter of Credit Agreement is dated as of September 14, 2007, and
entered into among Flowserve Corporation, a New York corporation (the
“Guarantor”), Flowserve B.V., a company organized and existing under the laws of
the Netherlands with its corporate seat in Breda, the Netherlands and having its
address at Parallelweg 6, 4878 AH Etten-Leur, the Netherlands, and other
Subsidiaries of the Guarantor from time to time party hereto as applicants for
letters of credit hereunder (collectively, including the Guarantor, the
“Applicants” and individually, an “Applicant”), the financial institutions from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and ABN AMRO Bank N.V., a public company with limited liability
organized and existing under the laws of the Netherlands, with its corporate
seat in Amsterdam, the Netherlands, and having an address at 450 West Madison,
Chicago, Illinois, as an Issuing Bank and as Administrative Agent for the
Lenders.
          Whereas, the Guarantor has requested that (i) the Issuing Banks issue
letters of credit in an aggregate face amount of €150,000,000, which will be
used for contingent obligations (including obligations as an account party under
any letter of credit) solely in respect of surety and performance bonds, bank
guarantees and similar obligations in respect of contractual obligations of the
Applicants; provided such obligations are incurred in the ordinary course of
business; and (ii) the Lenders provide credit support for such letters of
credit, and;
          Whereas, the Issuing Banks and the Lenders are willing to issue such
letters of credit and provide such credit support, respectively, pursuant to the
terms and conditions of this Agreement on the terms and subject to the
conditions set forth herein.
          Now, Therefore, in consideration of the premises and the agreements,
provisions and covenants herein contained, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
Article I
Definitions
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
          “ABN AMRO” shall mean ABN AMRO Bank N.V. and any successor thereto.
          “Acceptable Letter of Credit” means, as of any date, an irrevocable
letter of credit satisfying all of the following conditions: (i) such letter of
credit is issued by a domestic or foreign bank whose outstanding unsecured and
unsupported long-term debt at such time is rated A or better by S&P and A-2 or
better by Moody’s; (ii) such letter of credit permits the

 



--------------------------------------------------------------------------------



 



beneficiary thereunder to draw the amount of any Excess L/C Exposure, as
certified by such beneficiary from time to time to the issuer of such letter of
credit (with a copy to the Guarantor); (iii) such letter of credit is similar to
the form of Exhibit A hereto and (iv) the terms of such letter of credit are
otherwise acceptable to the Administrative Agent, in its sole discretion.
          “Administrative Agent” means ABN AMRO in its capacity as
administrative agent under any of the Facility Documents or any successor
administrative agent in respect thereof.
          “Administrative Agent’s Office” means (a) the office of the
Administrative Agent identified on Schedule 1.01(a), or such other office as the
Administrative Agent may hereafter designate by notice to the Guarantor or
(b) with respect to payments required to be made in an Alternative Currency
(other than the Dollar), such other office, branch or affiliate of the
Administrative Agent as the Administrative Agent may hereafter designate by
notice to the Guarantor.
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in such form as may be supplied from time to time by the
Administrative Agent.
          “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.
          “Agent Parties” shall mean the Administrative Agent and each of its
Affiliates.
          “Agreement” shall mean this Letter of Credit Agreement dated as of
September 14, 2007, as it may be amended, supplemented or otherwise modified
from time to time.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Rate in effect on such day plus 1/2 of 1%. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively. The term “Prime Rate” shall mean the rate of interest
per annum publicly announced from time to time by the Administrative Agent as
its prime rate in effect for Dollars (calculated on the basis of the actual
number of days elapsed and a 365-day year); each change in the Prime Rate shall
be effective on the date specified in the public announcement of such change.
The Prime Rate is not necessarily the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit.

-2-



--------------------------------------------------------------------------------



 



          “Alternative Currency” shall mean, with respect to any Letter of
Credit, Sterling, Dollars and any other freely transferable currency (other than
euros) in which such Letter of Credit shall be denominated, as requested by an
Applicant and agreed to by the applicable Issuing Bank and the Administrative
Agent.
          “Alternative Currency Letter of Credit” shall mean any Letter of
Credit denominated in an Alternative Currency.
          “Applicable Law” means, for any Person, all applicable provisions of
all (i) constitutions, treaties, statutes, laws, rules, regulations and
ordinances of any Governmental Authority; (ii) authorizations, consents,
approvals, permits, or licenses of, or registrations of filings with, any
Governmental Authority and (iii) orders, decisions, judgments, awards and
decrees of any Governmental Authority, in each case, applicable to or binding
upon such Person or any of its properties.
          “Applicable Margin” shall mean, for any day, with respect to Letters
of Credit, the Unused Commitment Fee, or any unreimbursed L/C Disbursements, the
applicable margin set forth below under the corresponding caption, in each case,
based upon the Leverage Ratio as of the relevant date of determination:

                      Letters of Credit and         Unreimbursed L/C    
Leverage Ratio   Disbursements   Unused Commitment Fee
Category 1 Greater than or equal to 2.75 to 1.00
    0.750 %     0.275 %
Category 2 Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
    0.625 %     0.225 %
Category 3 Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
    0.500 %     0.175 %
Category 4 Less than 1.25 to 1.00
    0.375 %     0.125 %

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective on and after the date of delivery to the Administrative
Agent of the financial statements and certificates required by Section 5.04(a)
or (b) and Section 5.04(c), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing, as
of the Closing Date, the Leverage Ratio shall be deemed to be in Category 3, and
until the Guarantor shall have delivered the financial statements and
certificates required by Section 5.04(a), Section 5.04(b) and Section 5.04(c),
respectively, for the its fiscal quarter ended September 30, 2007; provided,
however, that (a) at any time during which the Guarantor has failed to deliver
the financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, or (b) at any time after the occurrence and
during the continuance

-3-



--------------------------------------------------------------------------------



 



of an Event of Default, the Leverage Ratio shall be deemed to be in Category 1
for purposes of determining the Applicable Margin.
          “Applicant” shall have the meaning assigned to such term in the
introductory paragraph hereto.
          “Applicant Joinder” shall mean an agreement from a Subsidiary of the
Guarantor in the form of Exhibit B or such other form as shall be approved by
the Administrative Agent.
          “Application” shall have the meaning assigned to such term in
Section 2.01(b).
          “Assignee Group” shall mean two or more assignees that are Affiliates
of one another or two or more Related Funds.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent, in the form of Exhibit C or such other form as shall be approved by the
Administrative Agent.
          “Assignment Fee” shall have the meaning assigned to such term in
Section 9.04(b).
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Business Day” shall mean any day other than a Saturday, Sunday or day
on which banks in Chicago, Illinois are authorized or required by law to close;
provided, however, that when used in connection with euros or any Alternative
Currency (other than Dollars), the term “Business Day” shall also exclude any
day on which commercial banks are not open for domestic and international
business (including dealings in the euro or the particular Alternate Currency,
as applicable) in both (a) the place where drawings under the particular Letter
of Credit are to be paid and (b) the place where any amount must be paid or made
available under this Agreement.
          “Calculation Date” shall mean (a) the last Business Day of each month,
if any Alternative Currency Letter of Credit is outstanding on such day, and
(b) the Business Day preceding the date of issuance, extension, renewal or
amendment of any Alternative Currency Letter of Credit.
          “Capital Lease Obligations” of any person shall mean the obligations
of such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” shall be deemed to have occurred if (a) any person
or group (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934 as in effect on the date

-4-



--------------------------------------------------------------------------------



 



hereof) shall own directly or indirectly, beneficially or of record, shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Guarantor; (b) a majority of the
seats (other than vacant seats) on the board of directors of the Guarantor shall
at any time be occupied by persons who were neither (i) nominated by the board
of directors of the Guarantor, nor (ii) appointed by directors so nominated;
(c) any change in control (or similar event, however denominated) with respect
to the Guarantor or any Subsidiary shall occur under and as defined in any
indenture or agreement in respect of Material Indebtedness to which the
Guarantor or any Subsidiary is a party; or (d) the Guarantor ceases to own
directly or indirectly, beneficially or of record, shares representing 100% of
the aggregate ordinary voting power represented by the issued and outstanding
stock of any Other Applicant.
“Change in Law” shall mean (a) the adoption of any Applicable Law after the date
of this Agreement, (b) any change in any Applicable Law by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.09, by any lending office of such
Lender or by such Lender’s or Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Closing Date” shall mean the date that the conditions set forth in Section 4.02
are satisfied.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Commitment” shall mean, with respect to any Lender, the amount set forth for
such Lender as its Commitment on Schedule 1.01(b) and, with respect to all
Lenders, the aggregate reduced or terminated amount of the Commitments set forth
on Schedule 1.01(b), in each case, as amended or terminated from time to time
pursuant to Section 2.06 or Article VII, or reduced or increased from time to
time pursuant to assignments under Sections 2.07, 2.08 or 9.04 hereof.
“Company Materials” shall have the meaning assigned to such term in
Section 9.01.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Credit Parties” shall mean, collectively, the Guarantor and the Other
Applicants, and each of the Credit Parties is referred to individually as a
“Credit Party”.
“Declining Lender” shall have the meaning assigned to each term in
Section 2.07(b).

-5-



--------------------------------------------------------------------------------



 



          “Default” shall mean any event or condition which upon notice, lapse
of time or both would constitute an Event of Default.
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Dollar Equivalent” shall mean, with respect to an amount of any
Alternative Currency (other than Dollars) on any date, the equivalent in Dollars
of such amount, determined by the Administrative Agent pursuant to Section 1.03
using the applicable Dollar Exchange Rate with respect to such currency at the
time in effect.
          “Dollar Exchange Rate” shall mean, on any day with respect to
Alternative Currency (other than Dollars), the rate at which such Alternative
Currency may be exchanged into Dollars (or, for purposes of any provision of
this Agreement requiring or permitting the conversion of an Alternative Currency
(other than Dollars) to Dollars, the rate at which Dollars may be exchanged into
an Alternative Currency (other than Dollars)), based on the spot rate of
exchange of the Administrative Agent in the primary market where its foreign
currency exchange operations in respect of such Alternative Currency are then
being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of Dollars (or such Alternative Currency, as the case may be) for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
          “Domestic Subsidiaries” shall mean all Subsidiaries incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
          “EMU Legislation” shall mean the legislative measures of the European
Union for the introduction of, changeover to or operation of the euro in one or
more member states.
          “Environmental Laws” shall mean all applicable Federal, state, local
and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments and orders (including consent orders), in
each case, relating to protection of the environment, natural resources, human
health and safety as related to Hazardous Materials or the presence, Release of,
or exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.
          “Environmental Liability” shall mean liabilities, obligations, claims,
actions, suits, judgments or orders under or relating to any Environmental Law
for any damages, injunctive relief, losses, fines, penalties, fees, expenses
(including fees and expenses of attorneys and consultants) or costs, including
those arising from or relating to: (a) any action to address the on-or off-site
presence, Release of, or exposure to, Hazardous Materials; (b) permitting and
licensing, administrative oversight, insurance premiums and financial assurance
requirements; (c) any personal injury (including death), property damage (real
or personal) or natural resource damage; and (d) the compliance or
non-compliance with any Environmental Law.

-6-



--------------------------------------------------------------------------------



 



          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Guarantor, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Guarantor or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any Plan or the withdrawal or partial
withdrawal of the Guarantor or any of its ERISA Affiliates from any
Multiemployer Plan; (e) the receipt by the Guarantor or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (g) the receipt by the Guarantor or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Guarantor or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
occurrence of a “prohibited transaction” (within the meaning of Section 4975 of
the Code) with respect to which the Guarantor or any such Subsidiary incurs
liability; or (i) any Foreign Benefit Event.
          “euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
          “Euro Equivalent” shall mean, with respect to an amount of any
Alternative Currency on any date, the equivalent in euros of such amount,
determined by the Administrative Agent pursuant to Section 1.03 using the
applicable Exchange Rate with respect to such currency at the time in effect.
          “Event of Default” shall have the meaning assigned to such term in
Article VII.
          “Excess L/C Exposure” means, as of any date, the excess of the L/C
Exposure with respect to all Lenders, over the aggregate Commitments of all
Lenders.
          “Exchange Rate” shall mean, on any day with respect to an Alternative
Currency, the rate at which such Alternative Currency may be exchanged into
euros (or, for purposes of any provision of this Agreement requiring or
permitting the conversion of an Alternative Currency to euros, the rate at which
euros may be exchanged into an Alternative Currency), based on the spot

-7-



--------------------------------------------------------------------------------



 



rate of exchange of the Administrative Agent in the primary market where its
foreign currency exchange operations in respect of such Alternative Currency are
then being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of euros (or such Alternative Currency, as the case may be) for
delivery two Business Days later; provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Guarantor or any Other Applicant
hereunder, (a) income or franchise taxes imposed (or measured) on the basis of
the net income of such recipient by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Guarantor under Section 2.08(a), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.20(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Guarantor with
respect to such withholding tax pursuant to Section 2.20(a).
          “Existing Credit Agreement” shall mean the Credit Agreement dated as
of August 12, 2005, among the Guarantor, the Lenders party thereto, Bank of
America, N.A. as administrative agent, collateral agent, and swingline lender,
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as syndication agent,
and Calyon New York Branch, Mizuho Corporate Bank and PNC Bank, National
Association, as co-documentation agents, as amended, restated, supplemented or
otherwise modified from time to time.
          “Existing Letters of Credit” shall mean those bank guarantees, bid
bonds, surety bonds, performance bonds and letters of credit issued by an
Issuing Bank for an Applicant prior to the date hereof and listed on
Schedule 1.01(c).
          “Facility Documents” shall mean this Agreement, the Letters of Credit,
the Applications and all other agreements and other documents from time to time
executed in connection herewith or therewith (including the Proposal Letter), in
each case as amended, supplemented or otherwise modified from time to time.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York on the Business

-8-



--------------------------------------------------------------------------------



 




Day next succeeding such day; provided that if such rate is not so published for
any day that is a Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
          “Fees” shall mean the Unused Commitment Fees, the Administrative
Agent’s Fees, L/C Participation Fees and the other fees payable pursuant to the
terms of this Agreement, or the Proposal Letter.
          “Financial Officer” of any person shall mean the chief financial
officer, principal accounting officer, treasurer or controller of such person.
          “Flowserve B.V.” shall mean Flowserve B.V., a company organized under
the laws of the Netherlands and a Subsidiary of the Guarantor.
          “Foreign Benefit Event” shall mean, with respect to any Foreign
Pension Plan, (a) the existence of unfunded liabilities in excess of the amount
permitted under any applicable law, or in excess of the amount that would be
permitted absent a waiver from a Governmental Authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
a Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $10,000,000 (or the
Dollar Equivalent thereof in another currency) by the Guarantor or any of its
Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law that results in the incurrence of
any liability by the Guarantor or any of its Subsidiaries, or the imposition on
the Guarantor or any of its Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case in excess
of $10,000,000 (or the Dollar Equivalent thereof in another currency).
          “Foreign Lender” shall mean any Lender that is organized in or under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia. For purposes of this definition, the United
States of America, any State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.
          “Foreign Pension Plan” shall mean any benefit plan which under
applicable foreign law is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained exclusively by a
Governmental Authority.
          “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
          “GAAP” shall mean United States generally accepted accounting
principles applied on a consistent basis.

-9-



--------------------------------------------------------------------------------



 



          “Governmental Authority” shall mean any Federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
          “Guarantee” of or by any person shall mean any obligation, contingent
or otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; but, provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantor” shall have the meaning assigned to such term in the
introductory paragraph hereto.
          “Hazardous Materials” shall mean (a) any petroleum products or
byproducts and all other hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances, in each case regulated by any
Environmental Law, and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
          “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid,
(d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed, (g) all Guarantees by such person of Indebtedness of third
parties, (h) all Capital Lease Obligations of such person, (i) all obligations
of such person as an account party in respect of letters of credit, (j) all
obligations of such person in respect of bankers’ acceptances, and (k) all
obligations under any so-called “asset securitization” transaction entered into
by such person. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner, except to the extent
the terms of such Indebtedness provide that such Indebtedness is non-recourse to
such person.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

-10-



--------------------------------------------------------------------------------



 



          “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
          “Insolvency Event” means a Default or Event of Default under
Article VII paragraph (g) or (h).
          “Investment Grade Ratings” shall mean that the credit rating of the
Guarantor’s senior unsecured, non-credit-enhanced long-term debt (the “Senior
Unsecured Debt”) is (a) BBB- or higher, as determined by S&P, and (b) Baa3 or
higher, as determined by Moody’s. The Guarantor shall be deemed to have obtained
Investment Grade Ratings if it shall deliver to the Administrative Agent letters
from S&P and Moody’s to the effect that the Senior Unsecured Debt, as defined in
the Existing Credit Agreement, would be so rated assuming that the Secured
Parties, as defined in the Existing Credit Agreement, had released their liens
in the Collateral, as defined in the Existing Credit Agreement.
          “Issuing Bank” shall mean, as the context may require, ABN AMRO and
its Subsidiaries and other Affiliates.
          “Judgment Currency” shall have the meaning assigned to such term in
Section 9.16.
          “Judgment Currency Conversion Date” shall have the meaning assigned to
such term in Section 9.16.
          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Exposure” shall mean, at any time, the sum of (a) the Trade L/C
Exposure and (b) the Performance L/C Exposure at such time. The L/C Exposure of
any Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.
          “L/C Participation Fees” shall have the meaning assigned to such term
in Section 2.02(c).
          “Lender Parties” shall mean, collectively, the Lender, the Issuing
Banks and the Administrative Agent.
          “Lenders” shall have the meaning assigned to such term in the
introductory paragraph hereto.
          “Letter of Credit” shall have the meaning assigned to such term in
Section 2.01(a).
          “Leverage Ratio” shall mean Leverage Ratio as defined in the Existing
Credit Agreement; provided that, if the Existing Credit Agreement is terminated,
or otherwise ceases to be in full force and effect for any reason, the
definition of Leverage Ratio shall mean the Leverage Ratio in the Existing
Credit Agreement immediately prior to such termination.

-11-



--------------------------------------------------------------------------------



 



          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, pledge, encumbrance, charge or security interest in or on such
asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
          “Margin Regulations” means Regulations T, U and X of the Board as from
time to time in effect and all official rulings and interpretations thereunder
or thereof.
          “Margin Stock” means “margin stock” as defined in the Margin
Regulations.
          “Material Adverse Effect” shall mean (a) a materially adverse effect
on the business, assets, results of operations or financial condition of the
Guarantor and the Subsidiaries, taken as a whole, (b) material impairment of the
ability of the Guarantor or any Other Applicant to perform its obligations under
the Facility Documents to which it is or will be a party or (c) material
impairment of the rights of or benefits available to the Lenders or
Administrative Agent under the Facility Documents.
          “Material Indebtedness” shall mean Indebtedness (other than the
Letters of Credit) of any one or more of the Guarantor and the Subsidiaries in
an aggregate principal amount exceeding $10,000,000 (or the Dollar Equivalent
thereof in another currency).
          “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
          “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Worth” means, at any time the same is to be determined, total
shareholder’s equity (including capital stock, additional paid-in capital and
retained earnings after deducting treasury stock) that would appear on the
balance sheet of the respective Other Applicant and its Subsidiaries determined
on a consolidated basis in accordance with GAAP.
          “Non-Consenting Lender” shall have the meaning assigned to such term
in Section 2.08(a).
          “Non-Dollar Interest Rate” means, at any time and with respect to the
euro and any Alternative Currency (other than the Dollar), a rate equal to the
per annum rate of interest as determined in good faith by the Administrative
Agent (rounded upwards, if necessary, to the next higher 1/16 of 1%) at which
overnight or weekend deposits (or, if the relevant amount due remains unpaid
more than three Business Days, then for such other period of time not longer
than one month as the Administrative Agent may elect in good faith) of the euros
or the relevant Alternative Currency, as applicable, for delivery in immediately
available and freely transferable funds would be offered by the Administrative
Agent to major banks in the interbank market upon

-12-



--------------------------------------------------------------------------------



 



request of such major banks for the applicable period as determined above and in
an amount comparable to the unpaid principal of any applicable amount due
hereunder denominated in euros or an Alternative Currency (other than Dollars)
(or, if the Administrative Agent is not placing deposits in such currency in the
interbank market, then the Administrative Agent’s cost of funds in such currency
for such period). The Non-Dollar Interest Rate is not necessarily the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit in the euro or in such Alternative Currency.
          “Obligation Currency” shall have the meaning assigned to such term in
Section 9.16.
          “Obligations” shall mean all present and future obligations and
liabilities of the Guarantor and the Other Applicants of every type and
description arising under or in connection with this Agreement, any Letter of
Credit or any of the other Facility Documents due or to become due to any Lender
Party or any Person entitled to indemnification hereunder or thereunder, or any
of their respective successors, transferees or assigns which becomes a Lender
hereunder, whether for letter of credit or other reimbursement obligations,
interest, cash collateral cover, Fees, expenses, indemnities or other amounts
(including attorneys’ fees and expenses) and whether due or not due, direct or
indirect, joint and/or several, absolute or contingent, voluntary or
involuntary, liquidated or unliquidated, determined or undetermined, denominated
or payable in Euros or in an Alternative Currency and whether now or hereafter
existing, renewed or restructured, whether or not from time to time decreased or
extinguished and later increased, created or incurred, whether or not arising
after the commencement of a proceeding under title 11 of the United States Code,
as now constituted or hereafter amended, (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding, and
whether or not recovery of any such obligation or liability may otherwise be
unenforceable.
          “Operational Agreements” shall have the meaning assigned to such term
in Section 4.02(j).
          “Other Applicants” shall mean any and all Applicants other than the
Guarantor.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Facility Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any
Facility Document.
          “Patriot Act” shall mean the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)).
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Performance L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate Stated Amount of all outstanding Performance Letters of Credit at such
time that are denominated in euros, plus the Euro Equivalent at such time of the
aggregate Stated Amount of

-13-



--------------------------------------------------------------------------------



 



all outstanding Alternative Currency Performance Letters of Credit, and (b) the
aggregate principal amount of all L/C Disbursements in respect of Performance
Letters of Credit denominated in euros that have not yet been reimbursed at such
time plus the Euro Equivalent at such time of the aggregate principal amount of
all L/C Disbursements in respect of Performance Letters of Credit denominated in
Alternative Currencies that have not yet been reimbursed at such time. The
Performance L/C Exposure of any Lender at any time shall equal its Pro Rata
Percentage of the aggregate Performance L/C Exposure at such time.
          “Performance Letter of Credit” shall mean each bank guaranty, bid
bond, surety bond, performance bond and letter of credit, including any Existing
Letters of Credit, issued (or deemed issued) pursuant to Section 2.01(a) under
which an Issuing Bank agrees to make payments for the account of an Applicant in
respect of obligations (other than Indebtedness) of, or performance by, such
Applicant pursuant to contracts to which such Applicant is or proposes to be a
party, in each case in the ordinary course of business of such Applicant.
          “Permitted Acquisition” shall have the meaning assigned to such term
in the Existing Credit Agreement.
          “Permitted Investments” shall mean:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, one of the
three highest credit ratings obtainable from S&P or from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any Agent or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;
          (e) investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (d) above; and

-14-



--------------------------------------------------------------------------------



 



          (f) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
          “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Guarantor or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Platform” shall have the meaning assigned to such term in
Section 9.01.
          “Proposal Letter” shall mean the Proposal Letter dated August 9, 2007,
between the Guarantor and the Administrative Agent.
          “Pro Rata Percentage” of any Lender at any time shall mean the
percentage of the Total Commitments represented by such Lender’s Commitment. In
the event the Commitments shall have expired or been terminated, the Pro Rata
Percentages shall be determined on the basis of the Commitments most recently in
effect.
          “Public Lender” shall have the meaning assigned to such term in
Section 9.01.
          “Register” shall have the meaning given such term in Section 9.04(d).
          “Related Fund” shall mean, with respect to any Lender that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
advised or managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.
          “Required Lenders” means Lenders holding more than 50% of (a) the
Commitments or (b) if the Commitments have then been terminated, the Euro
Equivalent of the Stated Amount of all outstanding Letters of Credit.
          “Responsible Officer” shall have the meaning assigned to such term in
Section 2.01(m).
          “S&P” shall mean Standard & Poor’s Ratings Services or any successor
thereto.

-15-



--------------------------------------------------------------------------------



 



          “Stated Amount” means, at any time, with respect to a Letter of
Credit, the maximum amount available to be drawn thereunder at such time,
without regard to whether any conditions to drawing could be met.
          “Sterling” or “£” shall mean lawful money of the United Kingdom.
          “Subordinated Debt” means Indebtedness which is subordinated in right
of payment to the prior payment of the Obligations either (a) pursuant to a Debt
Subordination Agreement in the form attached hereto as Exhibit F, or
(b) pursuant to other subordination documentation approved in writing by the
Administrative Agent in an amount that is, and which contains interest rates,
payment terms, maturities, amortization schedules, covenants, defaults, remedies
and other material terms that are in form and substance satisfactory to the
Administrative Agent.
          “Subsidiary” shall mean, with respect to any person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or more than 50%
of the general partnership interests are, at the time any determination is being
made, directly or indirectly owned, controlled or held. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the
Guarantor or any of its direct or indirect Subsidiaries.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Termination Date” shall mean the day that is 364 days after the date
hereof, or if that day is not a Business Day, the next proceeding Business Day.
          “Total Commitments” means the aggregate amount of the Commitments,
which shall initially be Eighty Million euros (€80,000,000), as such amount may
be increased pursuant to the provisions of Section 2.01(n) hereof or decreased
pursuant to the provisions of (a) Section 2.06 hereof or (b) other applicable
provisions of this Agreement.
          “Trade Letter of Credit” shall mean each commercial documentary letter
of credit, including any Existing Letters of Credit, issued (or deemed issued)
by an Issuing Bank for the account of any Applicant pursuant to Section 2.01(a)
for the purchase of goods by such Applicant in the ordinary course of its
business.
          “Trade L/C Exposure” shall mean at any time the sum of (a) the
aggregate Stated Amount of all outstanding Trade Letters of Credit at such time
that are denominated in euros, plus the Euro Equivalent at such time of the
aggregate Stated Amount of all outstanding Alternative Currency Trade Letters of
Credit, and (b) the aggregate principal amount of all L/C Disbursements in
respect of Trade Letters of Credit denominated in euros that have not yet been
reimbursed at such time plus the Euro Equivalent at such time of the aggregate
principal amount of all L/C Disbursements in respect of Trade Letters of Credit
denominated in Alternative Currencies that have not yet been reimbursed at such
time.

-16-



--------------------------------------------------------------------------------



 



          “Transactions” shall mean, collectively, the transactions to occur
pursuant to the Facility Documents, including the execution and delivery of the
Facility Documents, the performance by the Guarantor and the Other Applicants of
their respective obligations thereunder and the payment of all fees and expenses
to be paid on or prior to the Closing Date and owing in connection with the
foregoing.
          “Treaty of the European Union” means the Treaty of Rome of March 25,
1957, as amended by the Single European Act 1986 and the Maastricht Treaty
(which was signed at Maastricht on February 7, 1992, and came into force on
November 1, 1993), as amended from time to time.”
          “UCP” shall have the meaning assigned to such form in Section 2.01(j).
          “Unused Commitment Fee” shall have the meaning assigned to such term
in Section 2.02(a).
          “Wholly-owned Subsidiary” of any person shall mean a Subsidiary of
such person of which securities (except for directors’ qualifying shares) or
other ownership interests representing 100% of the equity or 100% of the
ordinary voting power or 100% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by such person
or one or more Wholly-owned Subsidiaries of such person or by such person and
one or more Wholly-owned Subsidiaries of such person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Facility
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Guarantor notifies the
Administrative Agent that the Guarantor wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Guarantor that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Guarantor’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Guarantor and the Required Lenders.

-17-



--------------------------------------------------------------------------------



 



          Section 1.03. Exchange Rates. (a) On each Calculation Date, the
Administrative Agent shall (i) determine the relevant Exchange Rates as of such
Calculation Date and (ii) give notice thereof to the Lenders and the Guarantor.
The Exchange Rates so determined shall become effective on the first Business
Day immediately following the relevant Calculation Date (a “Reset Date”), shall
remain effective until the next succeeding Reset Date, and shall for all
purposes of this Agreement (other than Section 2.02(d), Section 9.16 or any
other provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in converting any amounts between euros and Alternative
Currencies. On each Calculation Date, the Administrative Agent shall
(i) determine the relevant Dollar Exchange Rates as of such Calculation Date and
(ii) give notice thereof to the Lenders and the Guarantor. The Dollar Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Dollar Reset Date”), shall remain
effective until the next succeeding Dollar Reset Date, and shall for all
purposes of this Agreement (other than Section 9.16 or any other provision
expressly requiring the use of a current Dollar Exchange Rate) be the Dollar
Exchange Rates employed in converting any amounts between Dollars and
Alternative Currencies other than Dollars.
          (b) Notwithstanding the foregoing, no Default shall be deemed to have
occurred if, solely as a result of changes in exchange rates and not as the
result of additional incurrences of Indebtedness, investments, loans or
advances, the dollar equivalent of any amount subject to a cash basket set forth
in Section 6.01, 6.02 or 6.04 of the Existing Credit Agreement is exceeded.
Article II
The Letter of Credit Facility
     Section 2.01. Commitments. (a) General. Subject to the terms and conditions
and relying upon the representations and warranties herein set forth, each
Issuing Bank agrees, at any time from and after the Closing Date until the
Business Day next proceeding the Termination Date, to issue one or more letters
of credit, surety or performance bonds, bank guarantees or similar obligations
in respect of contractual obligations of the requesting Applicant incurred in
the ordinary course of business for the account of such Applicant or its
designated Affiliate (each such letter of credit and each of the Existing
Letters of Credit, a “Letter of Credit”) in an aggregate amount available to be
drawn thereunder at any time outstanding that will not result in (i) the L/C
Exposure of any Lender exceeding such Lender’s Commitment, or (ii) the L/C
Exposure exceeding the Total Commitments. Each Letter of Credit shall be either
a Performance Letter of Credit or a Trade Letter of Credit and shall provide for
drawings in either euros or an Alternative Currency. Each Applicant may request
the issuance of a Letter of Credit for its own account or the account of its
designated Affiliate in a form acceptable to the Administrative Agent and the
applicable Issuing Bank at any time and from time to time while the Commitments
remain in effect. This Section shall not be construed to impose an obligation
upon any Issuing Bank to issue any Letter of Credit that is inconsistent with
the terms and conditions of this Agreement.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of

-18-



--------------------------------------------------------------------------------



 



Credit), the requesting Applicant shall hand deliver, telecopy or send
electronically to the applicable Issuing Bank (provided that, if such Issuing
Bank is not authorized or otherwise able to issue the requested letter of
credit, the Administrative Agent shall, after consulting with the requesting
Applicant propose an alternative Issuing Bank) at least three Business Days in
advance of the requested date of issuance, amendment, renewal or extension (or
such lesser period of time as the Issuing Bank may agree) an application (each
an “Application”) in form acceptable to such Issuing Bank, submitted by a
Responsible Officer of such Applicant requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying whether such Letter of Credit is to be a Performance Letter of
Credit or a Trade Letter of Credit (such designation to be subject to the
satisfaction of the Issuing Bank, acting reasonably), the date of issuance,
amendment, renewal or extension, the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) below), the amount of such Letter
of Credit (which shall comply with paragraph (a) above), the currency in which
such Letter of Credit is to be denominated (which shall be euros or, subject to
Section 2.10, an Alternative Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare such Letter
of Credit and such other documents as may be reasonably requested by the Issuing
Bank. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon such issuance, amendment, renewal or extension of each Letter of
Credit the Guarantor shall be deemed to represent and warrant that) after giving
effect to such issuance, amendment, renewal or extension, the L/C Exposure shall
not exceed €150,000,000. The Issuing Bank shall provide prompt notice to the
Administrative Agent of each Application received by the Issuing Bank and such
other information with respect thereto or may be requested by the Administrative
Agent.
          (c) Expiration Dates. Each Letter of Credit shall expire not later
than 24 months after the date of issuance of such Letter of Credit; provided
that, notwithstanding the foregoing, at any time that this Agreement is in
effect, (i) one or more Letters of Credit in an aggregate face amount not to
exceed €50,000,000 at any time outstanding may expire on a date that is more
than 24 months, but not more than 48 months, after such date of measurement of
the then-remaining term of such Letters of Credit, such that no expiry date for
any such Letters of Credit shall be later than that day occurring 48 months
after such date of measurement, and (ii) one or more Letters of Credit in an
aggregate face amount not to exceed €7,500,000 at any time outstanding may
expire on a date that is more than 48 months, but not more than 60 months, after
such date of measurement of the then-remaining term of such Letters of Credit,
such that no expiry date for any such Letters of Credit shall be later than that
day occurring 60 months after such date of measurement.
          (d) Participations. By the issuance of a Letter of Credit, including
without limitation each of the Existing Letters of Credit, and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Pro Rata Percentage of the Stated Amount of
such Letter of Credit, effective upon the issuance of such Letter of Credit;
provided that, with respect to the Existing Letters of Credit, such
participation shall be effective on the Closing Date. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Lender’s Pro

-19-



--------------------------------------------------------------------------------



 



Rata Percentage of each L/C Disbursement made by such Issuing Bank in respect of
a Letter of Credit and not reimbursed by the Applicant for such Letter of Credit
or, if it is not such Applicant, the Guarantor (or, if applicable, another party
pursuant to its obligations under any other Facility Document) forthwith on the
date due as provided in paragraph (e) below, in the same currency in which such
L/C Disbursement is denominated. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that after the Termination Date it will continue to be
obligated with respect to its applicable Pro Rata Share of Letter of Credit
issued while its Commitment was in effect.
          (e) Reimbursement. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. If an Issuing Bank shall make any
L/C Disbursement in respect of a Letter of Credit, the Issuing Bank will notify
the Applicant and the Administrative Agent (which notification may be verbal if
confirmed in writing within a reasonable period thereafter); provided that no
such notice shall be required to be given to the Applicant if an Insolvency
Event shall have occurred. Any failure to give or delay in giving a notice of an
L/C Disbursement shall neither relieve the Guarantor nor the Applicant for such
Letter of Credit of its reimbursement obligations with respect to any such L/C
Disbursement. On the date of an L/C Disbursement, the Applicant for such Letter
of Credit and the Guarantor, jointly and severally, shall reimburse the Issuing
Bank at such office of the Issuing Bank as directed by the Issuing Bank, in the
same currency in which such L/C Disbursement is denominated and in immediately
available funds, for any and all amounts that the Issuing Bank pays in respect
of the relevant L/C Disbursement under such Letter of Credit together with, in
the event such amount is not paid in full on the date of such L/C Disbursement,
interest thereon in the same currency in which such L/C Disbursement is
denominated at the rate provided for in paragraph (g) below.
          (f) Participation Fundings. If the Issuing Bank is not reimbursed for
any L/C Disbursement under any Letter of Credit issued by it as provided in
paragraph (e) above, the Issuing Bank shall promptly notify the Administrative
Agent and, upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender of the unreimbursed amount of such L/C Disbursement and of
such Lender’s Pro Rata Percentage thereof. Each Lender shall make available to
the Administrative Agent (for the account of the Issuing Bank), an amount equal
to its Pro Rata Percentage of the relevant Letter of Credit in the same currency
in which such L/C Disbursement is denominated, at the Administrative Agent’s
Office, on the Business Day on which the Administrative Agent gives such notice
(if such notification is given prior to 11:00 a.m., Chicago time) or on the
Business Day after the date on which the Administrative Agent gives such notice
(if such notification is given after 11:00 a.m., Chicago time). Each Lender’s
obligations under this paragraph: (a) shall not be subject to any set-off,
counterclaim or defense to payment that the Lender may have against the
Guarantor, any Other Applicant, the Administrative Agent or the Issuing Bank and
(b) shall be absolute, unconditional and irrevocable, and as a primary obligor,
not as a surety, notwithstanding any circumstance or event whatsoever, including
(i) the occurrence of an Event of Default or a Default; (ii) the failure of

-20-



--------------------------------------------------------------------------------



 



any other Lender to fund its participation as required hereby; (iii) the
financial condition of the Guarantor or any Other Applicant or any Lender or any
set-off, counterclaim or defense to payment that the Guarantor or any Applicant
may have; (iv) the termination or cancellation of the Commitments, or (v) any
adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to the Lender or in the relevant currency markets
generally. If any Lender fails to make available to the Administrative Agent the
amount of such Lender’s Pro Rata Share of the Letter of Credit as provided in
this paragraph, such amount shall bear interest, if the Letter of Credit is
denominated in Dollars, at the Federal Funds Rate from the day on which such
amount is due until the third Business Day thereafter and then at the
Alternative Base Rate until paid or, if the Letter of Credit is not denominated
in Dollars, at the Non-Dollar Interest Rate from the day on which such amount if
due until the Third Business Day thereafter and then at the Non-Dollar Interest
Rate plus the Applicable Margin until paid. The Issuing Bank shall pay to the
Administrative Agent, and the Administrative Agent shall distribute to each
Lender that has paid all amounts payable by it under this paragraph, such
Lender’s Pro Rata Share of all payments received by the Issuing Bank from or on
behalf of the Guarantor and the Other Applicants with respect to drawings
honored by the Issuing Bank under a Letter of Credit (including interest payable
pursuant to paragraph (g) below), as and when such payments are received.
          (g) Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Applicant for such Letter of
Credit and, with respect to Letters of Credit issued for the account of Other
Applicants or other designated Affiliates, the Guarantor shall reimburse such
L/C Disbursement in full on the date when such reimbursement is due, the unpaid
amount thereof shall bear interest for the account of such Issuing Bank, for
each day from and including the date such reimbursement is due, to but excluding
the date of payment by the Applicant for such Letter of Credit and, with respect
to Letters of Credit issued for the account of Other Applicants or other
designated Affiliates, the Guarantor at the rate per annum equal to the
Applicable Margin plus (i) with respect to L/C Disbursements denominated in
Dollars, the Alternative Base Rate and (ii) with respect to L/C Disbursements
denominated in any other currency, the Non-Dollar Interest Rate. Accrued
interest shall be immediately due and payable, without notice or demand.
Notwithstanding anything to the contrary contained in this paragraph (g), the
applicable interest rate with respect to any L/C Disbursement hereunder that the
Applicant for the Letter of Credit and, with respect to Letters of Credit issued
for the account of Other Applicants or other designated Affiliates, the
Guarantor therefore have not reimbursed within 3 Business Days shall increase by
two percent (2.0%) per annum (to but excluding the date of actual payment, after
as well as before judgment).
          (h) Obligations Absolute. The Credit Parties’ obligations to reimburse
L/C Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
          (i) any lack of validity or enforceability of any Letter of Credit or
any Facility Document, or any term or provision therein;

-21-



--------------------------------------------------------------------------------



 



          (ii) any amendment or waiver of or any consent to departure from all
or any of the provisions of any Letter of Credit or any Facility Document;
          (iii) the existence of any claim, setoff, defense or other right that
the Guarantor, any other party guaranteeing, or otherwise obligated with, the
Guarantor, any Other Applicant, any Subsidiary or other Affiliate thereof or any
other person may at any time have against the beneficiary under any Letter of
Credit, any Issuing Bank, the Administrative Agent or any Lender or any other
person, whether in connection with this Agreement, any other Facility Document
or any other related or unrelated agreement or transaction;
          (iv) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
          (v) payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit; and
          (vi) any other act or omission to act or delay of any kind of any
Issuing Bank, the Lenders, the Administrative Agent or any other person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this paragraph (i), constitute
a legal or equitable discharge of the Guarantor’s obligations hereunder.
          Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligations of the
Guarantor and the Other Applicants hereunder to reimburse L/C Disbursements will
not be excused by the gross negligence or willful misconduct of any Issuing
Bank. However, the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Guarantor and the Other Applicants to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Guarantor and the Other Applicants to the extent
permitted by applicable law) suffered by the Guarantor and the Other Applicants
that are caused by such Issuing Bank’s gross negligence or willful misconduct in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof; it is understood that each Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) an Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit

-22-



--------------------------------------------------------------------------------



 



with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of an Issuing Bank.
          (i) UCP Applicable; Letters of Credit for Benefit of Issuers Thereof.
          (i) The Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “UCP”), shall
in all respects be incorporated into this Agreement as if fully set forth herein
and shall apply to all Letters of Credit, except (subject to paragraph
(h) above, with respect to which Article 5 (as defined below) shall not apply)
to the extent inconsistent with Article 5 of the Illinois Uniform Commercial
Code (“Article 5”) or as preempted by the foreign laws of any applicable
Governmental Authority.
          (ii) The parties hereto recognize that some or all of the Letters of
Credit from time to time issued under this Agreement will be issued by an
Issuing Bank for the benefit of itself. Notwithstanding anything to the contrary
in the UCP or under Applicable Law, it is the express intention of the parties
that each such Letter of Credit shall constitute, and be governed by the rules
generally applicable to, a Letter of Credit hereunder and a “credit” under the
UCP and Applicable Law (including Article 5 and the local laws of foreign
jurisdictions) as if the issuer of and beneficiary under such Letter of Credit
were different persons.
          (j) L/C Exposure Exceeds Total Commitments. If at any time the L/C
Exposure exceeds the Total Commitments, the Guarantor shall, on the Business Day
on which the Guarantor is notified of the excess provide cash as collateral or
an Acceptable Letter of Credit to the Administrative Agent as may be necessary
so that, after such provision, the Excess L/C Exposure is fully collateralized
or fully supported, in each case denominated in euros. Upon written request of
the Guarantor at any time when no Excess L/C Exposure exists, the Administrative
Agent shall return any cash remaining after any application by Administrative
Agent pursuant to this paragraph (j). Any cash or Acceptable Letter of Credit
(and the proceeds thereof) received by the Administrative Agent pursuant to this
paragraph (j) is hereby pledged to the Administrative Agent as collateral
security for the Obligations and shall be deposited in a segregated account over
which the Administrative Agent has exclusive dominion and control, including
exclusive right of withdrawal, and shall be held by the Administrative Agent as
collateral security while the Excess L/C Exposure continues. Interest or
profits, if any, on the amounts in such account shall accumulate in such
account. The Guarantor hereby agrees promptly to take such steps as may be
required by the Administrative Agent in order to perfect a first Lien in favor
of the Administrative Agent on such collateral security. Unless and until the
Obligations shall become due and payable hereunder, the cash or drawings under
the Acceptable Letter of Credit received by the Administrative Agent pursuant to
this paragraph (j) shall only be applied to reduce or eliminate the Excess L/C
Exposure and may be so applied at any time when the Administrative Agent, in the
exercise of its sole discretion, so determines. At any time after any of the
Obligations shall become due and payable, the cash or drawings under the
Acceptable Letter of Credit shall be applied in whole or in part by the
Administrative Agent against or on account of all or any part of the Obligations
that have become so due and payable.

-23-



--------------------------------------------------------------------------------



 



          (k) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Guarantor shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and of the amount to be
deposited, provide cash as collateral or an Acceptable Letter of Credit to the
Administrative Agent as may be necessary so that, after such provision, the L/C
Exposure is fully collateralized or fully supported, in each case denominated in
euros. Any cash or Acceptable Letter of Credit (and the proceeds thereof)
received by the Administrative Agent pursuant to this paragraph (k) is hereby
pledged to the Administrative Agent as collateral security for the Obligations
and shall be deposited in a segregated account over which the Administrative
Agent has exclusive dominion and control, including exclusive right of
withdrawal, and shall be held by the Administrative Agent as collateral security
while the L/C Exposure continues. Interest or profits, if any, on the amounts in
such account shall accumulate in such account. The Guarantor hereby agrees
promptly to take such steps as may be required by the Administrative Agent in
order to perfect a first Lien in favor of the Administrative Agent on such
collateral security. The cash or drawings under the Acceptable Letter of Credit
received by the Administrative Agent pursuant to this paragraph (k) shall be
applied in whole or in part by the Administrative Agent against or on account of
all or any part of the Obligations in accordance with the terms of this
Agreement. If the Guarantor is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Guarantor within
three Business Days after all Events of Default have been cured or waived.
          (l) Use of Proceeds. No Letter of Credit shall be used directly or
indirectly for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock or maintaining or extending credit to
others for such purpose or for any other purpose that otherwise violates the
Margin Regulations.
          (m) Responsible Officers. Each Applicant shall notify the
Administrative Agent of the names of its officers and employees authorized to
request and take other actions with respect to the Letters of Credit on its
behalf (each a “Responsible Officer”) by providing the Administrative Agent with
the necessary documentation pursuant to the Operational Agreements. The Lender
Parties shall be entitled to rely conclusively on any Responsible Officer’s
request or direction take other actions with respect to Letters of Credit on
behalf of an Applicant, until such Applicant notifies the Administrative Agent
pursuant to the terms of the Operational Agreements that such Applicant no
longer designates such natural person as a Responsible Officer for such
Applicant. The Lender Parties shall have no duty to verify the authenticity of
the signature appearing on any notice given under the Facility Documents or the
Operational Documents.
          (n) Commitment Increases. The Applicants shall be entitled to request,
at any time prior to the Termination Date, that the Total Commitments be
increased by an aggregate amount not to exceed Seventy Million euros €70,000,000
(such additional Commitments are referred to herein as the “Additional
Commitments”); provided that, in no event shall the aggregate Total Commitments
exceed at any time One Hundred Fifty Million euros (€150,000,000); and provided
further that (i) no Default or Event of Default exists at the time of such
request, (ii) the Applicants give the Administrative Agent ten (10) days prior
written notice of such election, (iii) no Lender shall be obligated to increase
such Lender’s Commitment without such Lender’s

-24-



--------------------------------------------------------------------------------



 



prior written consent, which may be withheld in such Lender’s sole discretion,
and (iv) any person providing any Additional Commitment amount that is not
already a Lender must be reasonably acceptable to the Administrative Agent, the
L/C Issuers and the Applicants. In connection with any such increase in the
Total Commitments, the parties shall execute any documents reasonably requested
in connection with or to evidence such increase, including without limitation an
amendment to this Agreement.
          (o) Additional Terms and Conditions. With respect to each Letter of
Credit, each Applicant agrees to the additional terms and conditions set forth
in Exhibit E.
     Section 2.02. Fees. (a) Unused Commitment Fee. The Guarantor agrees to pay
in euros to the Administrative Agent, for the account of the Lenders in
accordance with their Pro Rata Shares, on the last Business Day of March, June,
September and December, in the year and on the date on which the Total
Commitments shall expire or be terminated as provided herein, an unused
commitment fee (an “Unused Commitment Fee”) equal to the Applicable Margin
multiplied by the average daily excess, if any, during the preceding quarter (or
other period commencing with the Closing Date or ending with the Termination
Date or any other date on which the Commitments shall expire or be terminated)
of (i) the Total Commitments then in effect over (ii) the L/C Exposure at such
time. The Unused Commitment Fee due shall commence to accrue on the Closing Date
and shall cease to accrue on the date on which the Commitments shall expire or
be terminated as provided herein.
          (b) Administrative Agent’s Fees. The Guarantor agrees to pay to the
Administrative Agent, for its own account, and each respective Issuing Bank, for
its own account, the fees set forth in the Proposal Letter at the times and in
the currencies and the amounts specified therein.
          (c) Letter of Credit Fee. The Guarantor agrees to pay in euros to the
Administrative Agent, for the account of the Lenders in accordance with their
Pro Rata Shares, with respect to the period ending on the last Business Day of
March, June, September and December, in each year and ending on the date on
which the Total Commitments shall expire or be terminated as provided herein, a
fee (an “L/C Participation Fee”) equal to the Applicable Margin multiplied by
the average daily L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or other period
commencing with the Closing Date or ending with the Termination Date or the date
on which all Letters of Credit have been canceled or have expired and the
Commitments shall have been terminated). The Administrative Agent shall provide
the Guarantor with a statement for the L/C Participation Fee computed for such
period on or before ten (10) Business Days after the close of such period and
the Guarantor shall pay the L/C Participation Fee within five (5) Business Days
of Guarantor’s receipt of such statement. For purposes of determining the amount
of the L/C Participation Fees with respect to any Letter of Credit not
denominated in euros, the L/C Exposure shall be determined by the Administrative
Agent using the Exchange Rates in effect at approximately 11:00 a.m., Chicago
time, on the date that is two Business Days before the computation of the L/C
Participation Fee.
          (d) The Applicant for any Letter of Credit issued hereunder shall pay
to the relevant Issuing Bank for its own account, the Issuing Bank’s standard
administration (including issuance, drawing, cancellation, amendment and
transfer charges) and handling charges in the

-25-



--------------------------------------------------------------------------------



 



currency directed by the Issuing Bank, which charges shall be payable at such
times and in such amounts as may be set forth in the standard schedule of such
Issuing Bank for such charges.
          (e) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Bank. Once paid, none of the Fees shall be refundable
under any circumstances, unless an error in calculation has been made and an
Applicant has notified the Administrative Agent of such error within ninety
(90) days of payment thereof.
     Section 2.03. Payments. (a) The Guarantor and each Other Applicant shall
make each payment (including the principal of and interest on any L/C
Disbursement or any Fees or other amounts) required to be made by it hereunder
and under any other Facility Document not later than 10:00 a.m., Chicago time,
on the date when due in immediately available funds, without setoff, defense or
counterclaim. Each such payment (other than reimbursements for L/C Disbursements
and Issuing Bank Fees, which shall be paid directly to the applicable Issuing
Bank) shall be made to the Administrative Agent’s Office. Any payments received
after 10:00 a.m., Chicago time, by the Administrative Agent on any Business Day
shall be deemed received on the next succeeding Business Day. Not later than
1:00 p.m., Chicago time, on the day any such payment is received by the
Administrative Agent, the Administrative Agent shall deliver to each Lender
Party in immediately available funds such Lender’s Party’s share of the payment
so made. Each such payment (other than L/C Disbursements, for which payments of
principal and interest shall be made in the applicable currency) shall be made
in euros.
          (b) Except as otherwise expressly provided herein, whenever any
payment (including any Fees or other amounts) hereunder or under any other
Facility Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable.
     Section 2.04. Interest Computation. Except as otherwise provided in the
definition of Alternative Base Rate, any interest, Fees and other amounts
payable hereunder or under the other Facility Documents shall be computed on the
basis of a 360-day year and the actual number of days elapsed (including the
first and excluding the last day of the period). Any change in an interest rate
or in any amount resulting from a change in the rate applicable thereto (or any
component thereof) pursuant to the terms hereof shall become effective as of the
opening of business on the day on which such change in the applicable rate (or
component) shall become effective.
     Section 2.05. Default Interest. If any Credit Party shall default in the
payment of any amount becoming due hereunder, by acceleration or otherwise, or
under any other Facility Document, such Credit Party shall pay interest, to the
extent permitted by law, on such defaulted amount to but excluding the date of
actual payment (after as well as before judgment) at the rate otherwise
applicable to such amount plus two percent (2.00%); provided, however, that in
the absence of acceleration, any increase in interest rates pursuant to this
Section shall be made at the election of the Administrative Agent, acting at the
request or with the consent of the

-26-



--------------------------------------------------------------------------------



 



Required Lenders, with written notice to the Guarantor. While any Event of
Default exists or after acceleration, accrued interest shall be paid on demand
of the Administrative Agent at the request or with the consent of the Required
Lenders.
     Section 2.06. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the Termination Date.
          (b) Upon at least three Business Days’ prior written or telecopy
notice to the Administrative Agent (which notice shall be irrevocable, shall
include the amount of such termination or reduction and shall be effective on
the date specified in such notice) the Guarantor may at any time in whole
permanently terminate, or from time to time in part permanently reduce, without
any premium, fee or other penalty, the Total Commitments on a pro rata basis;
provided, however, that (i) each partial reduction of the Total Commitments
shall be in an integral multiple of €1,000,000 and in a minimum amount of
€5,000,000 and (ii) the Total Commitments shall not be reduced to an amount that
is less than the sum of the L/C Exposure at such time.
          (c) The Guarantor shall pay to the Administrative Agent for the
account of the Lenders, on the date of each termination or reduction, all
accrued but unpaid Unused Commitment Fees on the amount of the Commitments so
terminated or reduced accrued to but excluding the date of such termination or
reduction.
     Section 2.07. Extension of Termination Date. (a) The Guarantor may, by
notice to the Administrative Agent (which shall promptly deliver a copy thereof
to each Lender) not less than 45 days and not more than 60 days before any
Termination Date then in effect, request that the Termination Date then in
effect be extended to the date 364 days after such Termination Date. If the
Guarantor shall so request such an extension, each Lender, acting in its sole
discretion, may, by notice to the Guarantor and the Administrative Agent not
later than the Termination Date, extend the Termination Date with respect to its
Commitment to the date 364 days after such Termination Date; provided, however,
that no such extension shall be effective unless (a) no Default or Event of
Default shall exist on such Termination Date; (b) each of the representations
and warranties of the Guarantor and the Other Applicants set forth in the
Facility Documents shall be true and correct on and as of such date with the
same force and effect as if made on and as of each such date (or, if any such
representation or warranty is expressly stated to have been made only as of or
relate only to a specific date, then as of such specific date) and (c) each
Lender shall have agreed to such extension by delivering a notice of acceptance
to the Administrative Agent and the Guarantor not later than the Termination
Date then in effect.
          (b) In the event that any Lender shall not so extend the Termination
Date then in effect (a “Declining Lender”) at least 30 days prior to such
Termination Date, and the Commitment of such Lender and such Lender’s
participations in Letters of Credit have not been assigned to another bank or
lending institution pursuant to Section 9.04 (which assignee bank or other
lending institution shall have so agreed to extend the Termination Date), the
Commitment of such Declining Lender shall terminate on the then effective
Termination Date; provided that:

-27-



--------------------------------------------------------------------------------



 



     (i) the Guarantor shall have the right to seek a substitute lender or
lenders (which may be one or more of the other Lenders) that is willing to agree
to such extension and to assume (A) the Commitment of the Declining Lender;
(B) the rights and obligations of the Declining Lender under this Agreement and
the other Facility Documents and (C) the rights and obligations of the Declining
Lender under any issued and outstanding Letters of Credit, without recourse or
warranty by, or expense to, the Declining Lender for a purchase price to be
agreed upon between the Declining Lender and such substitute Lender. At the
Guarantor’s request and expense, the Administrative Agent shall assist the
Guarantor in seeking to locate such substitute lenders; provided, however, that
existing Lenders shall have the first opportunity to so assume, by irrevocable
notice to the Guarantors and the Administrative Agent, the Declining Lender’s
Commitment, which first opportunity shall expire unless so exercised on or prior
to the day that is 20 days prior to the then effective Termination Date.
Notwithstanding the foregoing, no proposed substitute lender shall become a
Lender hereunder without the prior consent of the Administrative Agent, each
Issuing Bank and the Guarantors. Upon such an assumption of the Declining
Lender’s Commitment and, subject to Section 2.07(b)(ii), on the then-scheduled
Termination Date, the Declining Lender shall no longer be a party hereto or have
any obligations (including those in respect of outstanding Letters of Credit) or
rights hereunder, and the substitute lender or lenders will succeed to the
rights and assume the obligations of the Declining Lender hereunder, all
pursuant to an Assignment and Acceptance and in accordance with Section 9.04.
     (ii) If none of the existing Lenders and no other bank or financial
institution is found to assume the Commitment and the liabilities and
obligations of the Declining Lender, such Declining Lender will continue to be
obligated with respect to its applicable Pro Rata Share of Letters of Credit
issued while its Commitment was in effect and will be considered a Lender
hereunder for such purposes. In addition, notwithstanding Section 2.07(a), if
the Commitments of the Lenders who have approved the requested extension of the
Termination Date aggregate at least the L/C Exposure on the then-existing
Termination Date, all of the obligations under this Agreement and the other
Facility Documents of each Lender Party (other than any Declining Lender) shall
continue without modification, other than the reduction on the Termination Date
of the aggregate Commitment of all Lenders (including each such Declining
Lender) to the aggregate Commitment of all Lenders (other than each such
Declining Lender).
     (iii) Notwithstanding anything herein to the contrary, if the Commitments
of all continuing Lenders and of any additional Lenders do not aggregate at
least the L/C Exposure on the then-existing Termination Date, the Commitments of
all Lenders shall automatically terminate on the Termination Date.
     (iv) Upon any increase of the Commitment of any Lender or any substitute
Lender becoming a party hereto pursuant to Section 2.07(b)(i), the
Administrative Agent shall prepare a replacement Schedule 1.01(b) reflecting all
Lenders and all Commitments giving effect to such changes and shall distribute a
copy of such Schedule 1.01(b) to the

-28-



--------------------------------------------------------------------------------



 



Guarantors and all other Lender Parties and, absent manifest error, such
replacement Schedule 1.01(b) shall become Schedule 1.01(b) for all purposes of
this Agreement.
     Section 2.08. Assignment of Commitments under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.09, (ii) any Lender or
Issuing Bank delivers a notice described in Section 2.10, (iii) the Guarantor or
any Other Applicant is required to pay any additional amount to any Lender or
Issuing Bank or any Governmental Authority on account of any Lender or Issuing
Bank pursuant to Section 2.12, or (iv) a Lender refuses to consent to an
amendment, modification or waiver of this Agreement for which the consent of the
Required Lenders has been obtained, or that, pursuant to Section 9.08(b),
requires the consent of all Lenders or all Lenders with obligations affected
(each such Lender being a “Non-Consenting Lender”), the Guarantor may, at its
sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender or
Issuing Bank and the Administrative Agent, require such Lender or Issuing Bank
to transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement to an assignee that shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (w) such assignment, with respect to any Lender’s
interest, shall not conflict with any Applicable Law, (x) the Guarantor shall
have received the prior written consent of the Administrative Agent and the
Issuing Banks, (y) the Guarantor or such assignee shall have paid to the
affected Lender or Issuing Bank in immediately available funds an amount equal
to the L/C Disbursements of such Lender or Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or Issuing Bank
hereunder (including any amounts under Section 2.09 and Section 9.05), and
(z) in the case of a Non-Consenting Lender, the assignee shall provide the
applicable consent at the time of the assignment pursuant to an assignment
agreement and that may be executed by the Administrative Agent on behalf of such
Non-Consenting Lender and the Guarantor shall require all other Non-Consenting
Lenders to assign their interests, rights and obligations under this Agreement;
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or Issuing Bank’s claim
for compensation under Section 2.09 or notice under Section 2.10 or the amounts
paid pursuant to Section 2.12, as the case may be, cease to cause such Lender or
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.10, or cease to result in amounts being payable under
Section 2.12, as the case may be (including as a result of any action taken by
such Lender or Issuing Bank pursuant to paragraph (b) below), or if such Lender
or Issuing Bank shall waive its right to claim further compensation under
Section 2.09 in respect of such circumstances or event or shall withdraw its
notice under Section 2.10 or shall waive its right to further payments under
Section 2.12 in respect of such circumstances or event or shall agree to consent
to the applicable proposed amendment, modification or waiver, as the case may
be, then such Lender or Issuing Bank shall not thereafter be required to make
any such transfer and assignment hereunder.
          (b) If (i) any Lender or Issuing Bank shall request compensation under
Section 2.09, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.10 or (iii) the Guarantor is required to pay any additional amount to
any Lender or Issuing Bank or any Governmental

-29-



--------------------------------------------------------------------------------



 



Authority on account of any Lender or Issuing Bank, pursuant to Section 2.12,
then such Lender or Issuing Bank shall use reasonable efforts (which shall not
require such Lender or Issuing Bank to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
internal policies or legal or regulatory restrictions or suffer any disadvantage
or burden deemed by it to be significant) (x) to file any certificate or
document reasonably requested in writing by the Guarantor or (y) to assign its
rights and delegate and transfer its obligations hereunder to another of its
offices, branches or affiliates, if such filing or assignment would reduce its
claims for compensation under Section 2.09 or enable it to withdraw its notice
pursuant to Section 2.10 or would reduce amounts payable pursuant to Section
2.12, as the case may be, in the future. The Guarantor hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or Issuing Bank in
connection with any such filing or assignment, delegation and transfer.
     Section 2.09. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or any Issuing Bank or shall impose on such Lender or
such Issuing Bank any other condition affecting this Agreement or any Letter of
Credit or participation therein, and the result of any of the foregoing shall be
to increase the cost to such Lender or such Issuing Bank of issuing or
maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder by an amount deemed by such Lender or such
Issuing Bank to be material, then the Guarantor will pay to such Lender or such
Issuing Bank, as the case may be, upon demand such additional amount or amounts
as will compensate such Lender or Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or participations in Letters of Credit purchased
by such Lender pursuant hereto or the Letters of Credit issued by such Issuing
Bank pursuant hereto to a level below that which such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy) by an amount deemed by such Lender or Issuing
Bank to be material, then from time to time the Guarantor shall pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Guarantor and shall be conclusive absent manifest error. The
Guarantor shall pay such Lender or Issuing Bank the

-30-



--------------------------------------------------------------------------------



 



amount shown as due on any such certificate delivered by it within 10 days after
its receipt of the same.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Guarantor shall not be under any obligation to compensate any Lender or
Issuing Bank under paragraph (a) or (b) above with respect to increased costs or
reductions with respect to any period prior to the date that is 90 days prior to
such request if such Lender or Issuing Bank knew or could reasonably have been
expected to know of the circumstances giving rise to such increased costs or
reductions and of the fact that such circumstances would result in a claim for
increased compensation by reason of such increased costs or reductions; provided
further that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any Change in Law
within such 90-day period. The protection of this Section shall be available to
each Lender and Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, agreement, guideline
or other change or condition that shall have occurred or been imposed.
          (e) This Section 2.09 shall not apply to any Change in Law with
respect to Taxes, including, but not limited to, changes in the rate of Taxes
pertaining to any particular Lender.
     Section 2.10. Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if (i) any Change in Law shall make it unlawful for any
Issuing Bank to issue Letters of Credit denominated in an Alternative Currency,
or (ii) there shall have occurred any change in national or international
financial, political or economic conditions (including the imposition of or any
change in exchange controls) or currency exchange rates which would make it
impracticable for any Issuing Bank to issue Letters of Credit denominated in
such Alternative Currency, then, by written notice to the Guarantor and to the
Administrative Agent such Issuing Bank may declare that Letters of Credit will
not thereafter be issued in the affected Alternative Currency or Currencies,
whereupon the affected Alternative Currency or Currencies shall be deemed (for
the duration of such unlawfulness and with respect to such Issuing Bank only)
not to constitute an Alternative Currency.
          (b) For purposes of this Section 2.10, a notice to the Guarantor by
any Lender shall be effective on the date of receipt by the Guarantor.
     Section 2.11. Pro Rata Treatment. Except to the extent otherwise expressly
provided herein, (a) L/C Exposure shall be allocated among the Lenders according
to their respective Pro Rata Shares, (b) each reduction of the Total Commitments
shall be applied to the Lenders’ respective Commitments according to their
respective Pro Rata Shares before such reduction, (c) each payment of Fees that
is for the benefit or account of the Lenders shall be made to the Lenders
according to their respective Pro Rata Shares, and (d) participations in Letters
of Credit, and payments with respect thereto, shall be allocated to the Lenders
in accordance with their respective Pro Rata Shares at the time of the issuance
of each Letter of Credit.

-31-



--------------------------------------------------------------------------------



 



     Section 2.12. Taxes. (a) Any and all payments by or on account of any
obligation of the Guarantor or any Other Applicant hereunder or under any other
Facility Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Guarantor or any Other
Applicant shall be required by law to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or such Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Guarantor or such
Other Applicant shall make such deductions and (iii) the Guarantor or such Other
Applicant shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) In addition, the Guarantor shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Guarantor shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment on account of any
obligation of the Guarantor or any Other Applicant hereunder or under any other
Facility Document on the Guarantor’s or any Other Applicant’s behalf (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Guarantor by a Lender, or by the
Administrative Agent on its behalf or on behalf of a Lender, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Guarantor or any Other Applicant to a Governmental Authority,
the Guarantor shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender (or any participating bank or other entity that
would be a Foreign Lender if it were a Lender) that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Guarantor or any Other Applicant is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Guarantor (with a copy to the Administrative Agent) (or, in the
case of a participating bank or other entity, the Foreign Lender from which the
related participation was purchased), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Guarantor as will permit such
payments to be made without withholding or at a reduced rate. In addition, each
Foreign Lender (or participating bank or other entity that would be a Foreign
Lender if it were a Lender) shall deliver substitute forms upon becoming aware
of the

-32-



--------------------------------------------------------------------------------



 



obsolescence or invalidity of any form previously delivered by such Foreign
Lender (or participating bank or other entity) or upon the reasonable request of
the Guarantor.
     Section 2.13. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Guarantor or any Other Applicant, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any L/C
Disbursement (other than any payment made in accordance with the terms of this
Agreement) as a result of which the unpaid principal portion of participations
in L/C Disbursements shall be proportionately less than the unpaid principal
portion of participations in L/C Disbursements of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the L/C Exposure of such other Lender, so that the aggregate
unpaid principal amount of the L/C Exposure and participations in L/C Exposure
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of L/C Exposure then outstanding as the principal amount of its
L/C Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.13 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Guarantor and each Other Applicant
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in a L/C Disbursement deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Guarantor and the respective
Applicant to such Lender by reason thereof as fully as if such Lender had made a
loan directly to the Guarantor and the respective Applicant in the amount of
such participation.
     Section 2.14. Joinder of Applicants. By execution of an Applicant Joinder
by a Subsidiary of the Guarantor and upon acceptance thereof by the
Administrative Agent, each in its sole discretion, and such Person’s
satisfaction of all conditions and completion of all deliveries specified in the
Joinder Agreement, this Agreement shall be deemed to be amended so that such
Person shall become an Applicant for all purposes of this Agreement as if an
original signatory hereto, and shall be admitted as an Applicant hereunder, and
this Agreement shall be binding for all purposes on such Person as an Applicant
as if an original signatory hereto.

-33-



--------------------------------------------------------------------------------



 



Article III
Representations and Warranties
          The Guarantor and each Other Applicant hereby represent and warrant to
the Administrative Agent, each Issuing Bank and each of the Lenders that:
     Section 3.01. Organization; Powers. The Guarantor and each of the Other
Applicants (a) (i) is duly organized, validly existing and, in case such concept
exists under the laws of the jurisdiction of its organization, in good standing
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted and as proposed to be conducted and (iii) is qualified to do
business in, and, in case such concept exists under the laws of the jurisdiction
of its organization, is in good standing in, every jurisdiction where such
qualification is required, except where any such failure, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (b) has the power and authority to execute, deliver and perform its
obligations under each of the Facility Documents to which it is a party and each
other agreement or instrument contemplated hereby to which it is or will be a
party and, in the case of the Guarantor, to guaranty the obligations of the
Other Applicants and, in the case of the Applicants, to request Letters of
Credit hereunder.
     Section 3.02. Authorization. The Transactions (a) have been duly authorized
by all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (a) any provision of Applicable Law, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of the
Guarantor or any Other Applicant, or (b) any provision of the Existing Credit
Agreement or any other indenture, agreement or other instrument to which the
Guarantor or any Other Applicant is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase or redemption of any obligation under the Existing Credit Agreement
or any other such indenture, agreement or other instrument, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Guarantor or any Other Applicant.
     Section 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Guarantor and the Other Applicants party hereto and
constitutes, and each other Facility Document when executed and delivered by
each Credit Party thereto will constitute, a legal, valid and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability and subject to any general principles of law limiting such
obligations which are specifically referred to in any legal opinion delivered
pursuant to Article IV of this Agreement.
     Section 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in

-34-



--------------------------------------------------------------------------------



 



connection with the Transactions, except for such as have been made or obtained
and are in full force and effect.
     Section 3.05. Financial Statements. The Guarantor has heretofore furnished
to the Lenders its unaudited consolidated balance sheets and statements of
income, stockholders’ equity (in the case of the Guarantor) and cash flows as of
and for the fiscal year ended December 31, 2006 and as of and for the fiscal
quarter ended June 30, 2007. Subject to normal year-end audit adjustments, such
financial statements present fairly the financial condition and results of
operations and cash flows of the Guarantor and its consolidated Subsidiaries as
of such dates and for such periods, such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of the Guarantor and
its consolidated Subsidiaries as of the dates thereof, and such financial
statements were prepared in accordance with GAAP.
     Section 3.06. No Material Adverse Change. Since December 31, 2006, no
event, change or condition has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect.
     Section 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Guarantor and each of the Other Applicants has valid title to, or valid
leasehold interests in, all its material properties and assets, except for
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes.
          (b) The Guarantor and each of the Other Applicants have complied with
all material obligations under all material leases to which it is a party and,
to the Guarantor’s and each Other Applicant’s knowledge, all such leases are in
full force and effect.
     Section 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date
a list of all Subsidiaries of the Guarantor and the percentage ownership
interest of the Guarantor therein. The shares of capital stock or other
ownership interests so indicated on Schedule 3.08 are fully paid and
nonassessable and as of the Closing Date are owned by the Guarantor, directly or
indirectly, free and clear of all Liens (other than Liens made in connection
with the Existing Credit Agreement).
     Section 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of each Other Applicant and the Guarantor, threatened against or
affecting the Guarantor or any Subsidiary of the Guarantor or any business,
property or rights of any such person (i) that involve any Facility Document or
the Transactions or (ii) which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
          (b) None of the Guarantor or any of its Subsidiaries or any of their
respective material properties or assets is in violation of any law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permits), or is in default with

-35-



--------------------------------------------------------------------------------



 



respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.
     Section 3.10. Agreements. (a) Neither the Guarantor, nor any of its
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
          (b) Neither the Guarantor, nor any of its Subsidiaries is in default
in any manner under any provision of the Existing Credit Agreement or any
provision of any other indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.
     Section 3.11. Federal Reserve Regulations. (a) Neither the Guarantor, nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
          (b) No part of the proceeds of any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including the Margin
Regulations.
     Section 3.12. Investment Company Act. Neither the Guarantor nor any Other
Applicant is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     Section 3.13. Use of Letter of Credit. The Applicants will request the
issuance of Letters of Credit for general corporate purposes.
     Section 3.14. Tax Returns. The Guarantor and each of its Subsidiaries
(a) have filed or caused to be filed all Federal, state, local and foreign tax
returns or materials required to have been filed by it except for foreign
filings the delinquency of which could not reasonably be expected to have a
Material Adverse Effect, and (b) has paid or caused to be paid all taxes due and
payable by it and all material written assessments received by it, except taxes
that are being contested in good faith by appropriate proceedings and for which
the Guarantor or such Subsidiary, as applicable, shall have set aside on its
books adequate reserves.
     Section 3.15. No Material Misstatements. None of any information, report,
financial statement, exhibit or schedule furnished by or on behalf of the
Guarantor or any Other Applicant to the Administrative Agent or any Lender in
connection with the negotiation of any Facility Document or included therein or
delivered pursuant thereto contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Guarantor and each
Other Applicant represents only that it acted in good faith and

-36-



--------------------------------------------------------------------------------



 



utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.
     Section 3.16. Employee Benefit Plans. Each of the Guarantor and its ERISA
Affiliates is in compliance in all respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
except where such non-compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect.
     Section 3.17. Environmental Matters. (a) Except as set forth in
Schedule 3.17 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Guarantor, nor any of its Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has received notice of any claim with respect to any Environmental
Liability or (iii) knows of any basis for any Environmental Liability to which
it is or reasonably could become subject.
          (b) Since the date of this Agreement, there has been no change in the
status of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
     Section 3.18. Insurance. The Guarantor and its Subsidiaries have insurance
in such amounts and covering such risks and liabilities as are in accordance
with normal industry practice.
     Section 3.19. Labor Matters. As of the date hereof and the Closing Date,
there are no strikes, lockouts or slowdowns against the Guarantor or any
Subsidiary of the Guarantor pending or, to the knowledge of the Guarantor and
each Other Applicant, threatened. Except with respect to any violations that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the hours worked by and payments made to employees of
the Guarantor and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from the Guarantor or any
Subsidiary, or for which any claim may be made against the Guarantor or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Guarantor or such Subsidiary except where the failure to make or accrue any such
payments, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Guarantor or
any Subsidiary is bound.
     Section 3.20. Solvency. Immediately following the issuance of each Letter
of Credit and after giving effect to the drawing of each Letter of Credit,
(a) the fair value of the assets of each Credit Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or

-37-



--------------------------------------------------------------------------------



 



otherwise; (b) the present fair saleable value of the property of each Credit
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) each Credit Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) each Credit Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.
     Section 3.21. Subordination of Intercompany Debt. All Indebtedness owed by
any Other Applicant to the Guarantor or another Other Applicant is Subordinated
Debt.
     Section 3.22. Incorporation by Reference. The Guarantor hereby makes each
and all of the representations and warranties set forth in Article III
(including the contents of the related schedules and exhibits) of the Existing
Credit Agreement, which representations and warranties are incorporated herein
by reference in their entirety as if fully set forth herein; provided that, if
the Existing Credit Agreement is terminated or for any reason otherwise ceases
to be in full force and effect, the incorporation of such Article III hereby
shall continue, except that it shall be of such article as it existed in such
Existing Credit Agreement immediately prior to the termination thereof; provided
further that, all representations and warranties made for the benefit of the
Administrative Agent and the Lenders under the Existing Letter of Credit
Agreement shall be made for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks hereunder.
Article IV
Conditions to Closing and Letters of Credit
          The obligations of the Issuing Banks to issue, or amend Letters of
Credit (or amend any Letters of Credit to increase its face amount, extend it or
renew it) hereunder are subject to the satisfaction of the following conditions:
     Section 4.01. All Letters of Credit. On the date of each issuance of, and
each amendment increasing the face amount, extension or renewal of, a Letter of
Credit (each such event being called a “Credit Event”):
          (a) The applicable Issuing Bank shall have received an Application
requesting the issuance, an amendment increasing the face amount, an extension
or a renewal of a Letter of Credit, as applicable, as required by
Section 2.01(b).
          (b) The representations and warranties set forth, directly or through
incorporation by reference, in Article III hereof and in each other Facility
Document shall be true and correct in all material respects on and as of the
date of such Credit Event with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

-38-



--------------------------------------------------------------------------------



 



          (c) The Guarantor and each Other Applicant shall be in compliance with
all the terms and provisions set forth herein and in each other Facility
Document on its part to be observed or performed, and at the time of and
immediately after such Credit Event, no Event of Default or Default shall have
occurred and be continuing.
          (d) The requesting Applicant shall have executed and delivered
(i) this Agreement or (ii) an Applicant Joinder and such other documents as
provided for in the Applicant Joinder and as may be requested by the
Administrative Agent.
          (e) No order, judgment or decree of, or any request or directive
(whether or not having the force of law) from any Governmental Authority, or any
other applicable law, shall purport by its terms to enjoin, restrain, prohibit
or otherwise prevent the Issuing Bank from issuing letters of credit generally
or the requested Letter of Credit or shall impose upon such Issuing Bank with
respect to that Letter of Credit any restriction, reserve requirement or other
cost or expense that was not applicable, in effect or known to the Issuing Bank
on the Closing Date and that such Issuing Bank in good faith deems materially
adverse to it, except if in the case of costs, expenses and other monetary
impositions, the Guarantor has agreed to pay or to indemnify such Issuing Bank
for such impositions pursuant to the terms and conditions of this Agreement.
          (f) In the case of an Alternative Currency Letter of Credit, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the opinion of the Administrative Agent or the Issuing Bank make
it impracticable for such Letter of Credit to be denominated in the relevant
Alternative Currency.
          Each Credit Event shall be deemed to constitute a representation and
warranty by the Guarantor and each Other Applicant on the date of such Credit
Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.
     Section 4.02. Closing Date. The obligations of the Issuing Banks to issue
Letters of Credit (other than the Existing Letters of Credit) on or after the
Closing Date are subject to the satisfaction of the following conditions which
shall be satisfied on or before the Closing Date:
          (a) This Agreement shall have been duly executed by the parties hereto
and delivered to the Administrative Agent and shall be in full force and effect.
          (b) The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Banks, a favorable written opinion of (i) John M.
Nanos, Vice President - Strategic Transactions Counsel of the Guarantor,
substantially to the effect set forth in Exhibit D-1, (ii) with respect to each
Other Applicant that is a Domestic Subsidiary, counsel, acceptable to the
Administrative Agent, for such Subsidiary substantially to the effect set forth
in Exhibit D-2, and (iii) with respect to each Other Applicant that is a Foreign
Subsidiary, counsel, acceptable to the Administrative Agent, for such Subsidiary
substantially to the effect set forth in Exhibit D-3, in each case (a) dated the
Closing Date, (b) addressed to the Issuing Banks, the Administrative Agent

-39-



--------------------------------------------------------------------------------



 



and the Lenders, and (c) covering such other matters relating to the Facility
Documents and the Transactions as the Administrative Agent shall reasonably
request, and the Guarantor and each respective Other Applicant hereby request
such counsel to deliver such opinions.
          (c) All legal matters incident to this Agreement, the extensions of
credit hereunder and the other Facility Documents shall be reasonably
satisfactory to the Lenders, to the Issuing Banks and to the Administrative
Agent.
          (d) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Credit Party, certified (to the extent relevant) as of a recent date by the
Secretary of State of the state of its organization, and, in case such concept
exists under the laws of the jurisdiction of its organization, a certificate as
to the good standing of each Credit Party as of a recent date, from such
Secretary of State, and to the extent generally available, a certificate or
other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of each of such
jurisdictions; (ii) a certificate of the Secretary or Assistant Secretary (or
similar officer) of each Credit Party dated the Closing Date and certifying
(a) that attached thereto is a true and complete copy of the by-laws or articles
of association of such Credit Party as in effect on the Closing Date and at all
times since a date prior to the date of the resolutions described in clause (b)
below, (b) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Credit Party authorizing the
execution, delivery and performance of the Facility Documents to which such
person is a party and, in the case of the Guarantor, the guaranty hereunder,
and, in the case of the Applicants, the Letter of Credit request hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (c) that the certificate or articles of incorporation or
other charter document of such Credit Party have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above or the trade register extract provided by
the chamber of commerce, and (d) as to the incumbency and specimen signature of
each officer executing any Facility Document or any other document delivered in
connection herewith on behalf of such Credit Party; (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary (or similar officer) executing the certificate pursuant to
(ii) above; and (iv) such other documents as the Lenders, the Issuing Banks or
the Administrative Agent may reasonably request.
          (e) The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Financial Officer of the Guarantor, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01, in form and substance acceptable to the Administrative Agent.
          (f) The Administrative Agent shall have received all Fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least 1 Business Day prior to the Closing Date, reimbursement
or payment of all out-of-pocket

-40-



--------------------------------------------------------------------------------



 



expenses required to be reimbursed or paid hereunder or under any other Facility
Document.
          (g) The Administrative Agent shall have received a solvency
certificate for the Guarantor, certified by a Financial Officer of the
Guarantor, in form and substance acceptable to the Administrative Agent.
          (h) The Administrative Agent shall have received (i) financial
projections for the Guarantor and its Subsidiaries, (ii) consolidated unaudited
annual financial statements for each Other Applicant party hereto on the closing
date and its Subsidiaries for the fiscal year ending December 31, 2005, and
(iii) consolidated annual financial statements for the Guarantor and its
Subsidiaries for the fiscal years ending December 31, 2004 and December 31,
2005, and all such projections and financial statements shall be in form and
substance acceptable to the Administrative Agent.
          (i) The Administrative Agent shall have received for each Credit Party
all documentation and other information required by any Governmental Authority
under applicable anti-money laundering rules and regulations, including the
Patriot Act.
          (j) The Issuing Bank shall have received the MaxTrad Agreement, the
Electronic Banking Terms and Conditions, Letters of Indemnity, and such other
operational agreements as the Issuing Bank may reasonably request (collectively,
the “Operational Agreements”) in each instance duly executed by the appropriate
Credit Parties.
          (k) The Guarantor and each Other Applicant shall have entered into a
subordination agreement in form and substance acceptable to the Administrative
Agent causing all Indebtedness owed by any Other Applicant to the Guarantor or
another Other Applicant to constitute Subordinated Debt.
          (l) There shall be no litigation or administrative proceeding that
could reasonably be expected to have a Material Adverse Effect.
Article V
Affirmative Covenants
          The Guarantor and each Other Applicant covenants and agree that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and all Fees and all other expenses or amounts payable under any
Facility Document shall have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, the Guarantor and each Other Applicant will, and will cause
each of its Subsidiaries to:
     Section 5.01. Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except as

-41-



--------------------------------------------------------------------------------



 



otherwise expressly permitted under Section 6.05 of the Existing Credit
Agreement and except, with respect to any Subsidiary, where the failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.
          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business and its Subsidiaries taken as a whole;
maintain and operate such business in substantially the manner in which it is
presently conducted and operated; comply in all material respects with all
applicable laws, rules, regulations (including (i) all Environmental Laws and
(ii) any zoning, building, ordinance, code or approval or any building permits
or any restrictions of record or agreements affecting the real property owned by
such person) and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; and at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times, except where the failure to do so could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
     Section 5.02. Insurance. (a) Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
     Section 5.03. Obligations and Taxes. Pay its Indebtedness promptly and in
accordance with their terms and pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, (b) the Guarantor or such
Other Applicant shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.

-42-



--------------------------------------------------------------------------------



 



     Section 5.04. Guarantor Financial Statements, Reports, etc. In the case of
the Guarantor, furnish to the Administrative Agent:
          (a) within 100 days after the end of each fiscal year commencing with
the Guarantor’s fiscal year ending December 31, 2007, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Guarantor and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, all audited
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present the financial condition and
results of operations of the Guarantor and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;
          (b) within 50 days after the end of each of the first three fiscal
quarters of each fiscal year of the Guarantor, its consolidated balance sheet
and related statements of income, stockholders’ equity and cash flows showing
the financial condition of the Guarantor and its consolidated Subsidiaries as of
the close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, compared with the consolidated budget for such
fiscal quarter (to the extent a budget was required for such period under
Section 5.04(d)) as well as the results of its operations and the operations of
its Subsidiaries in the corresponding quarter from the prior fiscal year, all
certified by one of its Financial Officers as fairly presenting the financial
condition and results of operations of the Guarantor and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments;
          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of the accounting firm (in the case of
paragraph (a)) or Financial Officer (in the case of paragraph (b)) opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to compliance with financial maintenance covenants and
disclaim responsibility for legal interpretations) and certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto;
          (d) unless the Guarantor has Investment Grade Ratings, at least
10 days prior to the commencement of each fiscal year of the Guarantor, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for each quarter of such fiscal year and as of
the end of and for such fiscal year and describing the assumptions used for
purposes of preparing such budget) and, promptly when available, any significant
revisions of such budget;

-43-



--------------------------------------------------------------------------------



 



          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Guarantor or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;
          (f) promptly after the receipt thereof by the Guarantor or any of its
Subsidiaries, a copy of any final “management letter” received by any such
person from its certified public accountants and the management’s response
thereto; and
          (g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Guarantor, or its
compliance with the terms of any Facility Document, as the Administrative Agent
or any Lender may reasonably request.
     Section 5.05. Other Applicant Financial Statements, Reports, etc. In the
case of each Other Applicant, furnish to the Administrative Agent:
          (a) Promptly after receipt thereof, and in any event within 30 days of
providing the same to the applicable Governmental Authority, each Other
Applicant’s consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of such
Other Applicant and its consolidated Subsidiaries as of the close of such fiscal
year and the results of its operations and the operations of such Subsidiaries
during such fiscal year, all certified by one of its Financial Officers as
fairly presenting the financial condition and results of operations of such
Other Applicant and its consolidated Subsidiaries on a consolidated basis in
accordance with relevant law and standard and customary practice;
          (b) promptly after the receipt thereof by such Other Applicant, a copy
of any final “management letter” received by any such person from its certified
public accountants and the management’s response thereto; and
          (c) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of such Other Applicant, or
compliance with the terms of any Facility Document, as the Administrative Agent
or any Lender may reasonably request.
     Section 5.06. Litigation and Other Notices. Furnish to the Administrative
Agent, each Issuing Bank and each Lender prompt written notice of the following:
          (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
          (b) the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Guarantor or any of its Affiliates or

-44-



--------------------------------------------------------------------------------



 



any Other Applicant that could reasonably be expected to result in a Material
Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Guarantor and its Subsidiaries in an aggregate amount exceeding
$10,000,000;
          (d) any notice from S&P or Moody’s indicating the possibility of an
adverse change in the credit ratings applicable to the Guarantor or any of its
Indebtedness assigned by S&P or Moody’s and promptly after the Guarantor obtains
knowledge of any change in the rating established by S&P or Moody’s, as
applicable, with respect to the Debt Rating, a notice of such change, which
notice shall specify the new rating, the date on which such change was publicly
announced, and such other information with respect to such change as the
Administrative Agent may reasonably request;
          (e) any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
     Section 5.07. Information Regarding Names and Organization. (a) Furnish to
the Administrative Agent prompt written notice of any change (i) in any Credit
Party’s corporate name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) jurisdiction of
organization of any Credit Party, (iii) in any Credit Party’s identity or
corporate structure or (iv) in any Credit Party’s Federal Taxpayer
Identification Number.
     Section 5.08. Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Credit Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of the and Guarantor or any of its
Subsidiaries at reasonable times and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Guarantor or any of its Subsidiaries
with the officers thereof and independent accountants therefor; provided that
any such visit or inspection does not interfere with the normal operation of
such business conducted at the properties.
     Section 5.09. Use of Proceeds. The Applicants will request the issuance of
Letters of Credit for contingent obligations (including obligations as an
account party under any letter of credit) solely in respect of surety and
performance bonds, bank guarantees and similar obligations in respect of
contractual obligations of the Applicants, provided such obligations are
incurred in the ordinary course of business.
     Section 5.10. Further Assurances. Execute and/or deliver any and all
further documents, agreements and instruments, and take (or authorize) all
further action (including delivery local

-45-



--------------------------------------------------------------------------------



 



counsel opinions) that may be required under applicable law in order to
effectuate the transactions contemplated by the Facility Documents.
     Section 5.11. Incorporation by Reference. The Guarantor shall comply with,
abide by and otherwise observe all covenants set forth in Article V (including
the contents of the related schedules and exhibits) of the Existing Credit
Agreement, which covenants are incorporated herein by reference in their
entirety as if fully set forth herein; provided that, if the Existing Credit
Agreement is terminated or for any reason otherwise ceases to be in full force
and effect, the incorporation of such Article V hereby shall continue, except
that it shall be of such article as it existed in such Existing Credit Agreement
immediately prior to the termination thereof; provided further that, any
covenant made for the benefit of the Administrative Agent and Lenders under the
Existing Credit Agreement shall be made for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks hereunder.
Article VI
Negative Covenants
          The Guarantor and each Other Applicant covenant and agree that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and all Fees and all other expenses or amounts payable under any
Facility Document have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, the Guarantor and each Other Applicant will not, and will not cause or
permit any of its Subsidiaries to:
     Section 6.01. Contracts with Affiliates. No Other Applicant shall, nor
shall it permit any of its Subsidiaries to, enter into any contract, agreement
or business arrangement with any of its Affiliates (other than Wholly-owned
Subsidiaries) on terms and conditions which are less favorable to such Guarantor
or such Other Applicant than would be usual and customary in similar contracts,
agreements or business arrangements between persons not affiliated with each
other.
     Section 6.02. Change in the Nature of Business. No Other Applicant shall,
nor shall it permit any of its Subsidiaries to, engage in any business or
activity if as a result the general nature of the business of such Other
Applicant or such Subsidiary would be changed in any material respect from the
general nature of the business engaged in by it as of the Closing Date.
     Section 6.03. Indebtedness. Each Other Applicant will not, and will not
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except;
          (a) the Obligations of such Other Applicant and its Subsidiaries
hereunder;
          (b) intercompany Indebtedness among the Other Applicants and their
Subsidiaries to the extent permitted by Section 6.06;

-46-



--------------------------------------------------------------------------------



 



          (c) purchase money Indebtedness and Capital Lease Obligations of the
Other Applicants and their Subsidiaries in an amount permitted by the Existing
Credit Agreement;
          (d) Subordinated Debt; and
          (e) unsecured Indebtedness of the Other Applicants and their
Subsidiaries not otherwise permitted by this Section in an amount not to exceed
€25,000,000 in the aggregate at any one time outstanding.
     Section 6.04. Liens. Each Other Applicant will not, and will not permit any
of its Subsidiaries to, create, incur or suffer to exist any Lien on any of its
property; provided that the foregoing shall not prevent the following:
          (a) inchoate Liens for the payment of taxes which are not yet due and
payable;
          (b) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which any Other Applicant or any Subsidiary is a party or
other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;
          (c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
          (d) Liens created by or pursuant to the Existing Credit Agreement and
related documents;
          (e) Liens on property of any Other Applicant or any Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 6.03(c)
hereof, representing or incurred to finance the purchase price of property,
provided that no such Lien shall extend to or cover other property of such Other
Applicant or such Subsidiary other than the respective property so acquired, and
the principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such property, as reduced by repayments of
principal thereon;
          (f) easements, rights-of-way, restrictions, and other similar
encumbrances against real property incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the

-47-



--------------------------------------------------------------------------------



 



property subject thereto or materially interfere with the ordinary conduct of
the business of an Other Applicant or any Subsidiary of an Other Applicant; and
          (g) any Liens created pursuant to the general conditions of a bank
operating in the Netherlands based on the general conditions drawn up by the
Netherlands Bankers’ Association (Nederlandse Vereniging van Banken) and the
Consumers Union (Consumentenbond).
     Section 6.05. Consolidation, Merger, Sale of Assets, etc. Each Other
Applicant will not wind up, liquidate or dissolve its affairs or agree to any
merger or consolidation, or convey, sell, lease or otherwise dispose of all or
any part of its property, including any disposition as part of any
sale-leaseback transactions except that this Section shall not prevent:
          (a) a merger or consolidation by any Other Applicant into a different
Other Applicant;
          (b) the sale and lease of inventory and equipment in the ordinary
course of business;
          (c) the sale, transfer or other disposition of any tangible personal
property that, in the reasonable judgment of any Other Applicant, has become
uneconomic, obsolete or worn out;
          (d) the sale, transfer, lease, contribution or other disposition of
property, stock, ownership interests or other assets of any Other Applicants and
their Subsidiaries to one another; and
          (e) the sale, transfer, lease, or other disposition of property of any
Other Applicant or any Subsidiary (including any disposition of property as part
of a sale and leaseback transaction) aggregating for the Other Applicants and
their Subsidiaries not more than €25,000,000 during any fiscal year of the
Guarantor.
     Section 6.06. Advances, Investments and Loans. Each Other Applicant will
not directly or indirectly, make loans or advances to or make, retain or have
outstanding any investments (whether through purchase of equity interests or
obligations or otherwise) in, any person or enter into any partnerships or joint
ventures, or purchase or own a futures contract or otherwise become liable for
the purchase or sale of currency or other commodities at a future date in the
nature of a futures contract, except that this Section shall not prevent:
          (a) receivables created in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms;
          (b) investments in Permitted Investments;
          (c) investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent

-48-



--------------------------------------------------------------------------------



 



obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
          (d) Each Other Applicant’s investments from time to time in its
Subsidiaries, and investments made from time to time by an Other Applicant’s
Subsidiary in or more of its Subsidiaries;
          (e) intercompany advances made from time to time from any Other
Applicant to any one or more Wholly-owned Subsidiaries in the ordinary course of
business;
          (f) Permitted Acquisitions; and
          (g) other investments, loans and advances in addition to those
otherwise permitted by this Section in an amount not to exceed €25,000,000
during any fiscal year of the Guarantor.
     Section 6.07. Restricted Payments. Each Other Applicant shall not, nor
shall it permit any of its Subsidiaries to, (i) declare or pay any dividends on
or make any other distributions in respect of any class or series of its equity
interests or (ii) directly or indirectly purchase, redeem, or otherwise acquire
or retire any of its equity interests or any warrants, options, or similar
instruments to acquire the same (all such payments are referred to herein as
“Restricted Payments”); provided, however, that the foregoing shall not operate
to prevent the making of:
          (i) dividends or distributions by any Wholly-owned Subsidiary of any
Other Applicant to its parent corporation;
          (ii) dividends or distributions by any Subsidiary, which is not a
Wholly-owned Subsidiary, of any Other Applicant to its parent corporation, so
long as, with respect to each such dividend or distribution no Default or Event
of Default exists, or shall exist after giving effect to the proposed dividend
or distribution, and, when taken together with all other dividends and
distributions permitted by this clause (ii), the aggregate amount of such
dividends and distributions does not exceed €25,000,000 during any fiscal year
of the Guarantor;
          (iii) dividends or distributions by any Other Applicant to its parent
corporation, so long as:
          (x) with respect to each such dividend or distribution no Default or
Event of Default exists, or shall exist after giving effect to the proposed
dividend or distribution, and, when taken together with all other dividends and
distributions permitted by this clause (iii), the aggregate amount of such
dividends and distributions does not exceed €25,000,000 during any fiscal year
of the Guarantor; and
          (y) the Guarantor causes all such amounts paid as dividends and
distributions permitted by this clause (iii) to be promptly re-distributed by
the

-49-



--------------------------------------------------------------------------------



 



Subsidiary or Subsidiaries who receive such amounts until such amounts have been
received by the Guarantor and the Guarantor owns such amounts free and clear of
any claim by any Subsidiaries; and
          (iv) dividends or distributions in the form of Subordinated Debt
payable by any Other Applicant to its parent corporation, so long as:
          (x) with respect to each such dividend or distribution, and payments
made thereon, no Default or Event of Default exists, or shall exist after giving
effect to the proposed dividend, distribution or payment; and
          (y) the Guarantor causes all such amounts paid on Subordinated Debt
permitted by this clause (iv) to be promptly re-distributed by the Subsidiary or
Subsidiaries who receive such amounts until such amounts have been received by
the Guarantor and the Guarantor owns such amounts free and clear of any claim by
any Subsidiaries.
     Section 6.08. Limitation on Restrictions. Each Other Applicant will not,
and it will not permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
on the ability of any such Subsidiary to (a) pay dividends or make any other
distributions on its capital stock or other equity interests owned by any
Applicant or any other Subsidiary, (b) pay or repay any Indebtedness owed to any
Other Applicant or any other Subsidiary, (c) make loans or advances to any Other
Applicant or any other Subsidiary, (d) transfer any of its property to any Other
Applicant or any other Subsidiary, or (e) encumber or pledge any of its assets
to or for the benefit of the Administrative Agent.
     Section 6.09. OFAC. The Guarantor and each Other Applicant will not, and
will not permit any of its Subsidiaries to, (i) become a person whose property
or interests in property are blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Party and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit or Support
Terrorism (66 Fed. Reg. 49079(2001)), (ii) engage in any dealings or
transactions prohibited by Section 2 of such executive order, or be otherwise
associated with any such person in any manner violative of Section 2, and
(iii) become a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
     Section 6.10. Net Worth. Each Other Applicant shall at all times maintain
Net Worth not less than €1.00, $1.00 or the Dollar Equivalent thereof, as
applicable.
     Section 6.11. Subordinated Debt. No Other Applicant shall (a) make any
voluntary prepayment of Subordinated Debt or effect any voluntary redemption
thereof, or (b) make any payment on account of Subordinated Debt which is
prohibited under the terms of any instrument or agreement subordinating the same
to the Obligations.

-50-



--------------------------------------------------------------------------------



 



     The Guarantor shall not, nor shall any Other Applicant, without the prior
written consent of the Administrative Agent, agree to any amendment,
modification or supplement to the Subordinated Debt or the legal documents
governing the terms thereof (including, without limitation, the terms of any
subordination agreement relating thereto) the effect of which is to (i) increase
the maximum principal amount of the Subordinated Debt (unless such increase does
not increase the amount of cash interest expense or other debt service
associated with the Subordinated Debt payable prior to repayment in full of the
Obligations), (ii) increase the rate of interest or any fees or premium payable
on any of the Subordinated Debt (unless such increase does not increase the
amount of cash interest expense or other debt service associated with the
Subordinated Debt payable prior to repayment in full of the Obligations),
(iii) change any date upon which any payments of principal or interest on the
Subordinated Debt are due to an earlier date, (iv) add or make more restrictive
any event of default or any covenant with respect to the Subordinated Debt,
(v) change the final maturity date of any Subordinated Debt to a date that is
earlier than the date that is 120 days after the Termination Date, (vi) take any
liens or security interests in assets of any Other Applicant or any Subsidiary,
(vii) alter the subordination provisions with respect to any Subordinated Debt,
including, without limitation, subordinating the Subordinated Debt to any other
debt, (viii) change any redemption or prepayment provisions of the Subordinated
Debt to an earlier date or add any additional events requiring such redemption
or prepayment, or (ix) change or amend any other term of the legal documents
governing the terms of the Subordinated Debt (including, without limitation, the
terms of any subordination agreement relating thereto) if such change or
amendment would result in an Event of Default.
     Section 6.12. Incorporation by Reference. The Guarantor shall comply with,
abide by and otherwise observe all covenants set forth in Article VI (including
the contents of the related schedules and exhibits) of the Existing Credit
Agreement, which covenants are incorporated herein by reference in their
entirety as if fully set forth herein; provided that, if the Existing Credit
Agreement is terminated or for any reason otherwise ceases to be in full force
and effect, the incorporation of such Article VI hereby shall continue, except
that it shall be of such article as it existed in such Existing Credit Agreement
immediately prior to the termination thereof; provided further that, any
covenant made for the benefit of the Administrative Agent and Lenders under the
Existing Credit Agreement shall be made for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks hereunder.
Article VII
Events of Default
In case of the happening of any of the following events (“Events of Default”):
          (a) any representation or warranty made or deemed made in or in
connection with any Facility Document or the issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Facility Document, shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

-51-



--------------------------------------------------------------------------------



 



          (b) default shall be made in the reimbursement with respect to any L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;
          (c) default shall be made in the payment of any Fee or any other
Obligation (other than an amount referred to in (b) above) due under any
Facility Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;
          (d) default shall be made in the due observance or performance by the
Guarantor or any Other Applicant of any covenant, condition or agreement
contained in Section 5.01(a), Section 5.04, Section 5.05, Section 5.09 or
Section 5.11 or in Article VI;
          (e) default shall be made in the due observance or performance by the
Guarantor or any Other Applicant of any covenant, condition or agreement
contained in any Facility Document (other than those specified in (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Guarantor;
          (f) the Guarantor or any Other Applicant shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness when and as the same shall become due and payable (after giving
effect to any applicable grace period), or (ii) fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness if the effect of any
failure referred to in this clause (ii) is to cause, or to permit the holder or
holders of such Indebtedness or a trustee on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Guarantor or any Other Applicant, or of a substantial part of
the property or assets of the Guarantor or an Other Applicant under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Guarantor or any Other Applicant or for
a substantial part of the property or assets of the Guarantor or any Other
Applicant or (iii) the winding-up or liquidation of the Guarantor or any Other
Applicant; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
          (h) the Guarantor or any Other Applicant shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described

-52-



--------------------------------------------------------------------------------



 



in (g) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Guarantor or any Other Applicant or for a substantial part of the property or
assets of the Guarantor or any Other Applicant, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due, (vii) take any action for the purpose of effecting any of the foregoing, or
(viii) in relation to any procedure or step taken in the Netherlands:
          (A) commence bankruptcy (failissemnet), supension of payments
(surseance van betaling), emergency procedure (noodregeling) or any other
procedure having the effect that the Applicant to which it applies loses the
free management or ability to dispose of its property (irrespective of whether
that procedure is provisional or final); or
          (B) commence dissolution (ontbinding) or any other procedure having
the effect that the Applicant to which it applies ceases to exist.
          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Guarantor, any
Other Applicant or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Guarantor or any Other
Applicant to enforce any such judgment;
          (j) an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect;
          (k) Article X of this Agreement for any reason shall cease to be in
full force and effect (other than in accordance with its terms), or the
Guarantor shall deny in writing that it has any further liability under such
Article (other than as a result of the discharge of the Guarantor in accordance
with the terms of the Facility Documents);
          (l) there shall be an Event of Default under, and as defined in, the
Existing Credit Agreement;
          (m) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Guarantor
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Guarantor, take either or both of
the following actions, at the same or different times:
          (i) terminate forthwith the Commitments, and

-53-



--------------------------------------------------------------------------------



 



          (ii) declare any unpaid accrued Fees and all other liabilities of the
Guarantor and each Other Applicant accrued hereunder and under any other
Facility Document to be forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Guarantor and each Other Applicant, anything contained herein or
in any other Facility Document to the contrary notwithstanding;
and in any event with respect to the Guarantor described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and any unpaid accrued
Fees and all other liabilities of the Guarantor and the Other Applicants accrued
hereunder (including under Section 2.01(l)) and under any other Facility
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Guarantor and the Other Applicants, anything contained
herein or in any other Facility Document to the contrary notwithstanding.
Article VIII
The Administrative Agent
     Section 8.01. Appointment. (a) Each Lender and Issuing Bank hereby
irrevocably (subject to Section 8.03) appoints ABN AMRO Bank N.V. to act as
Administrative Agent on behalf of the Lenders and the Issuing Banks. Each of the
Lenders and each assignee of any such Lender hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender or assignee
or Issuing Bank and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof and of the other
Facility Documents, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent is hereby expressly authorized by
the Lenders and the Issuing Banks, without hereby limiting any implied
authority, (i) to receive on behalf of the Lenders and the Issuing Banks all
payments in respect of L/C Disbursements (except as otherwise specified in this
Agreement) and all other amounts due to the Lenders and Issuing Banks hereunder,
and promptly to distribute to each Lender or Issuing Bank its proper share of
each payment so received; (ii) to give notice on behalf of each of the Lenders
to each Other Applicant and the Guarantor of any Event of Default specified in
this Agreement of which the Administrative Agent has actual knowledge; and
(iii) to distribute to each Lender copies of all notices, financial statements
and other materials delivered by the Guarantor or any Other Applicant pursuant
to this Agreement or the other Facility Documents as received by the
Administrative Agent. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Facility Document, the
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Facility Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead,

-54-



--------------------------------------------------------------------------------



 



such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties. The Administrative Agent shall have the continuing right, for purposes
hereof, at any time and from time to time to designate one or more of the
Lenders (and/or its or their Affiliates) as “syndication agents”, “documentation
agents”, “arrangers” or other designations for purposes hereto, but such
designation shall have no additional powers, duties or responsibilities as a
result thereof.
          (b) The Issuing Banks shall act on behalf of the Lenders with respect
to any Letters of Credit issued by them and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for such Issuing Bank with respect
thereto; provided, however, that the Issuing Banks shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Article VIII with respect to any acts taken or omissions suffered by an Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article VIII included Issuing Banks with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to Issuing Banks.
     Section 8.02. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its respective directors, officers, employees, agents,
trustees, attorneys, Affiliates or advisors shall be liable as such for any
action taken or omitted by any of them except for its or his own gross
negligence or willful misconduct, or be responsible for any statement, warranty
or representation herein or the contents of any document delivered in connection
herewith, or be required to ascertain or to make any inquiry concerning the
performance or observance by the Guarantor or any Other Applicant of any of the
terms, conditions, covenants or agreements contained in any Facility Document.
The Administrative Agent shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or any other Facility Documents, instruments or agreements. The
Administrative Agent shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper person or persons. Neither the Administrative Agent nor any of its
respective directors, officers, employees or agents shall have any
responsibility to the Guarantor or any Other Applicant on account of the failure
of or delay in performance or breach by any Lender or Issuing Bank of any of its
obligations hereunder or to any Lender or Issuing Bank on account of the failure
of or delay in performance or breach by any other Lender or Issuing Bank or the
Guarantor or any Other Applicant of any of their respective obligations
hereunder or under any other Facility Document or in connection herewith or
therewith. The Administrative Agent may execute any and all duties hereunder by
or through agents or employees and shall be entitled to rely upon the advice of
legal counsel selected by it with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by it in
accordance with the advice of such counsel.

-55-



--------------------------------------------------------------------------------



 



     Section 8.03. Resignation and Replacement. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by notifying the Issuing Banks, the
Lenders and the Guarantor. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor acceptable to the Guarantor, such consent
not to be unreasonably withheld; provided, however, that the consent of the
Guarantor shall not be required to any such appointment during the continuance
of any Event of Default. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in the United States,
having a combined capital and surplus of at least $500,000,000 or an Affiliate
of any such bank. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor bank, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent. Any resignation by
Administrative Agent pursuant to this Section 8.03 shall constitute the
concurrent resignation of such entity as an Issuing Bank, provided that any
successor Administrative Agent appointed pursuant to this Section 8.03 shall,
upon acceptance of such appointment, become, if the Administrative Agent was the
sole Issuing Bank hereunder, a successor Issuing Bank.
     Section 8.04. Administrative Agent Business. The Administrative Agent and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Guarantor or any Other Applicant or other
Affiliate thereof as if it were not an Administrative Agent.
     Section 8.05. Indemnification of Administrative Agent. Each Lender agrees
(a) to reimburse the Administrative Agent, on demand, in the amount of its Pro
Rata Share of any expenses incurred for the benefit of the Lenders by the
Administrative Agent, including reasonable counsel fees and disbursements and
compensation of Administrative Agent and employees paid for services rendered on
behalf of the Lenders, that shall not have been reimbursed by the Guarantor or
any Other Applicant and (b) to indemnify and hold harmless the Administrative
Agent and any of its directors, officers, employees, agents or Affiliates on
demand, in the amount of such Pro Rata Share, from and against any and all
liabilities, taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by or asserted against it or any of them in any way
relating to or arising out of this Agreement, credit extended or any action
taken or omitted by it or any of them under this Agreement or any other Facility
Document, to the extent the same shall not have been reimbursed by the Guarantor
or any Other Applicant, provided that no Lender shall be liable to the
Administrative Agent or any such other indemnified person for any portion of
such liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that is determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Administrative Agent or
any of its directors, officers, employees agents or Affiliates. Each Lender
agrees to reimburse each Issuing Bank and

-56-



--------------------------------------------------------------------------------



 



its directors, officers, employees, agents and Affiliates, in each case, to the
same extent and subject to the same limitations as provided above for the
Administrative Agent. In addition, each Lender shall promptly return to the
Administrative Agent the amount of any payment made to such Lender in
anticipation of receipt of amounts due from the Guarantor or any Other Applicant
in the event such payment is not made by the Guarantor or such Other Applicant
as and when due (which amounts shall be returned to the Administrative Agent
with interest at the customary rate set by the Administrative Agent for the
correction of errors among banks).
     Section 8.06. No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any Issuing Bank and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or any Issuing Bank and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Facility Document, any related
agreement or any document furnished hereunder or thereunder.
     Section 8.07. Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of fees required to be
paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender, an
Issuing Bank or the Guarantor referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Default or Event of Default as may be directed by the Required Lenders;
provided, however, that unless and until the Administrative Agent has received
any such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.
Article IX
Miscellaneous
     Section 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
          (a) if to the Guarantor or any Other Applicant, to the Guarantor at
5212 N. O’Connor Blvd., Suite 2300, Irving, TX 75039, Attention of Mr. Paul
Fehlman (Telecopy No. (972) 443-6817);
          (b) if to the Administrative Agent:
          ABN AMRO Bank N.V.

-57-



--------------------------------------------------------------------------------



 



Agency Management
135 South LaSalle Street, Suite 1562
Chicago, IL 60603
Attention: Allen R. Broyles, First Vice President — Head
Telecopy No.: (312) 904-2755
and
ABN AMRO Bank N.V.
Agency Management
135 South LaSalle Street, Suite 1562
Chicago, IL 60603
Attention: Thomas W. Bittman, Vice President
Telecopy No.: (312) 904-2755
          (c) if to a Lender, to it at its address (or telecopy number) on file
with Administrative Agent.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.
          The Guarantor and each Other Applicant hereby acknowledge that (a) the
Administrative Agent will make available to the Lenders and each Issuing Bank
materials and/or information provided by or on behalf of the Guarantor and each
Other Applicant hereunder (collectively, “Company Materials”) by posting the
Company Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Guarantor and each Other Applicant or its securities) (each, a “Public
Lender”). Guarantor and each Other Applicant hereby agree that (w) all Company
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Guarantor and each Other Applicant shall be
deemed to have authorized the Administrative Agent, Issuing Banks and the
Lenders to treat such Company Materials as not containing any material
non-public information with respect to the Guarantor and each Applicant or their
respective securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Company Materials constitute
Information (as defined in Section 9.17), they shall be treated as set forth in
Section 9.17); (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent shall be entitled to treat any Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding

-58-



--------------------------------------------------------------------------------



 




the foregoing, neither the Guarantor nor any Other Applicant shall be under any
obligation to mark any Company Materials “PUBLIC.”
          Notices and other communications to the Lenders and any Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Guarantor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
          The Platform is provided “as is” and “as available.” The Agent Parties
do not warrant the accuracy or completeness of the Company Materials or the
adequacy of the Platform, and expressly disclaim liability for errors in or
omissions from the Company Materials. No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any agent party in connection with the
Company Materials or the Platform. In no event shall any Agent Party have any
liability to the Guarantor, any Other Applicant, any Lender, any Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Guarantor’s,
any Other Applicant’s or the Administrative Agent’s transmission of Company
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Guarantor, any
Other Applicant, any Lender, any Issuing Bank or any other person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     Section 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Guarantor and the Other Applicants
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Facility Document
shall be considered to have been relied upon by the Lenders and the Issuing
Banks and shall survive the issuance of Letters of Credit by the Issuing Banks,
regardless of any investigation made by the Lenders or the Issuing Banks or on
their behalf, and shall continue in full force and effect as long as any Fee or
any other amount payable under this Agreement or any other Facility Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated. The provisions of Section 2.09,
Section 2.12 and Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other
Facility Document,

-59-



--------------------------------------------------------------------------------



 



or any investigation made by or on behalf of the Administrative Agent, any
Lender or any Issuing Bank.
     Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Guarantor, Flowserve B.V., any Other Applicants
party hereto on the Closing Date and the Administrative Agent and the conditions
set forth in Section 4.02 have been satisfied, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
     Section 9.04. Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, which shall include, in the case
of a Lender, any entity resulting from a merger or consolidation; and all
covenants, promises and agreements by or on behalf of the Guarantor, the Other
Applicants, the Administrative Agent, the Issuing Banks or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          (b) Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and participation in Letters of Credit); provided,
however, that (i) (x) if the assignment is not between existing Lenders, the
Guarantor, the Administrative Agent and each Issuing Bank must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed); provided, however, that, the consent of the Guarantor
shall not be required to any such assignment during the continuance of any Event
of Default, and (y) the amount of the Commitment of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than €5,000,000 (or, if less, the entire remaining amount of such
Lender’s Commitment) and any assignment or transfer shall at least include an
assignment or transfer of such Lender’s Commitment of a principal amount
outstanding at that time of at least €50,000, unless it is made to any person
which qualifies as a professional market party (professionele morktpartij) under
the Dutch Financial Markets Supervision Act (Wet op het, financieel toezicht),
provided, however; that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met, (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee (an “Assignment Fee”) in the amount of $5,000 for
each assignment; provided, however, that such processing and recordation fee
shall not apply to assignments at any time by Administrative Agent or its
respective Affiliates or between existing Lenders; and provided, further, that
in the event of two or more concurrent assignments to members of the same
Assignee Group (which may be effected by a suballocation of an assigned amount
among members of such Assignee Group) or two or more concurrent assignments by
members of the same Assignee Group to a single assignee (or to an assignee and
members of its Assignee Group), the Assignment Fee shall be $5,000 for the first
four such concurrent assignments or suballocations and $500 for each additional
concurrent assignment or suballocation thereafter, and (iii) the assignee, if it
shall not be a Lender, shall

-60-



--------------------------------------------------------------------------------



 




deliver to the Administrative Agent an Administrative Questionnaire. Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance,
(a) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (b) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.09, Section 2.12 and Section 9.05, as well as to any Fees
accrued for its account and not yet paid).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment and participation in Letters of Credit, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Facility Document or any other instrument or document furnished
pursuant hereto, or the financial condition of the Guarantor, any Other
Applicant or any of their Subsidiaries or the performance or observance by the
Guarantor or any Other Applicant of any of its obligations under this Agreement,
any other Facility Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.03 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender or any Issuing Bank and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Guarantor and the Other Applicants, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive and the Guarantor, the Other

-61-



--------------------------------------------------------------------------------



 




Applicants, the Administrative Agent, the Issuing Banks and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Guarantor, the Other Applicants, and the Issuing Banks at any reasonable time
and from time to time upon reasonable prior notice. In addition, Administrative
Agent shall make the Register available for inspection by the Lenders upon
reasonable prior notice at reasonable times, provided that a Lender shall only
be entitled to inspect its own entry in the Register and not that of any other
Lender.
          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above (if applicable) and, if required, the written consent of the
Guarantor, the Issuing Banks and the Administrative Agent to such assignment,
the Administrative Agent shall (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Lenders and the Issuing Banks. No assignment shall
be effective unless it has been recorded in the Register as provided in this
paragraph (e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment shall be owed to the Lender listed in the Register as the
owner thereof, and any request, authority or consent of any person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as the Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments.
          (f) Each Lender may, without the consent of the Guarantor, the Issuing
Banks or the Administrative Agent, sell participations to one or more banks or
other entities in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment); provided, however,
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
entities shall be entitled to the benefit of the cost protection provisions
contained in Section 2.09, Section 2.12 or Section 9.05 to the same extent as if
they were Lenders provided that the Guarantor and the Other Applicants shall not
be required to reimburse the participating banks or other entities pursuant to
Section 2.09, Section 2.12 or Section 9.05 in an amount in excess of the amount
that would have been payable thereunder to such Lender had such Lender not sold
such participation, (iv) a participating bank or other entity that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.12 unless the Guarantor is notified of the participation sold to such
participating bank or other entity and such participating bank or other entity
agrees, for the benefit of the Guarantor and the Other Applicants to comply with
Section 9.05(e), and (v) the Guarantor, the Other Applicant, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Guarantor and the Other Applicants relating to
the L/C Disbursements and to approve any amendment, modification or waiver of
any provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder, increasing or extending the Commitments
or releasing the Guarantors).

-62-



--------------------------------------------------------------------------------



 



          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Guarantor, the Other Applicants or
their Subsidiaries furnished to such Lender by or on behalf of the Guarantor,
the Other Applicants or their Subsidiaries; provided that, prior to any such
disclosure of information designated by the Guarantor as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.
          (h) Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender without the
consent of any of the Guarantor, the Other Applicants or the Administrative
Agent; provided that no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
          (i) Neither the Guarantor nor the Other Applicants shall assign or
delegate any of their rights or duties hereunder without the prior written
consent of the Administrative Agent, the Issuing Banks and each Lender, and any
attempted assignment without such consent shall be null and void.
     Section 9.05. Expenses; Indemnity. (a) The Guarantor and the Other
Applicants agree to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Issuing Banks in connection with the syndication of
the credit facilities provided for herein and the preparation, execution,
delivery and administration of this Agreement and the other Facility Documents
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, an
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Facility Documents or
in connection with the Letters of Credit issued hereunder or the connection with
collection of amounts and hereunder, including the reasonable fees, charges and
disbursements of Chapman and Cutler LLP, counsel for the Administrative Agent
and, in connection with any such enforcement protection or collection, the fees,
charges and disbursements of any other counsel or advisors for the
Administrative Agent or any Lender.
          (b) The Guarantor and the Other Applicants agree to indemnify the
Administrative Agent, each Lender and each Issuing Bank, each Affiliate of any
of the foregoing persons and each of their respective directors, officers,
employees, agents, trustees, attorneys, Affiliates and advisors (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Facility Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder,
the underwriting or arrangement of the credit extensions made thereunder or the

-63-



--------------------------------------------------------------------------------



 



consummation of the Transactions and the other transactions contemplated
thereby, (ii) the issuance of Letters of Credit the use or intended use of the
proceeds thereof, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Guarantor, the Other Applicants or any of their Subsidiaries, or any
Environmental Liability related in any way to the Guarantor, the Other
Applicants or any of their Subsidiaries, in all cases, whether or not caused by
or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. To the extent permitted by
law, the Guarantor and the Other Applicants waive any claim against any
Indemnitee under any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of or in
connection with the Facility Documents, the Transactions, any Letter of Credit
or the use of the proceeds thereof.
          (c) The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Facility Document, or any investigation made by or on behalf of the
Administrative Agent, any Lender or any Issuing Bank. All amounts due under this
Section 9.05 shall be payable on written demand therefor.
     Section 9.06. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Guarantor or any Other Applicant against any of and
all the obligations of the Guarantor or any Other Applicant now or hereafter
existing under this Agreement (including, in the case of the Guarantor,
Article X hereof) and other Facility Documents held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement or
such other Facility Document and although such obligations may be unmatured. The
rights of each Lender under this Section 9.06 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.
     Section 9.07. Applicable Law. This Agreement and the other Facility
Documents (other than Letters of Credit and as expressly set forth in other
Facility Documents) shall be construed in accordance with and governed by the
internal laws of the State of Illinois. Each Letter of Credit shall be governed
by, and shall be construed in accordance with, the laws or rules designated in
such Letter of Credit, or if no such laws or rules are designated, the UCP and,
as to matters not governed by the UCP, the internal laws of the State of
Illinois.

-64-



--------------------------------------------------------------------------------



 



     Section 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, any Lender or any Issuing Bank in exercising any power or
right hereunder or under any other Facility Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Facility Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other
Facility Document or consent to any departure by the Guarantor or any other
Credit Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Guarantor or any Other Applicant in any case shall
entitle the Guarantor to any other or further notice or demand in similar or
other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Guarantor, the Other Applicants, the Administrative Agent
and the Required Lenders; provided, however, that no such agreement shall
(i) extend any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
L/C Disbursement, without the prior written consent of each Lender affected
thereby, (ii) increase or extend the Commitment of any Lender or decrease or
extend the date for payment of the Fees due to any Lender without the prior
written consent of such Lender, (iii) amend or modify the definition of the term
“Required Lenders,” the pro rata requirements of Section 2.11, the provisions of
Section 9.04, the provisions of this Section, or release the Guarantor without
the prior written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Issuing Bank hereunder or under any other Facility Document without the prior
written consent of such Issuing Bank.
     Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any participation
in any L/C Disbursement, together with all fees, charges and other amounts which
are treated as interest on such participation in such L/C Disbursement under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such participation in accordance with
applicable law, the rate of interest payable in respect of such participation
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or participation but were
not payable as a result of the operation of this Section 9.09 shall be cumulated
and the interest and Charges payable to such Lender in respect of other
participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender.

-65-



--------------------------------------------------------------------------------



 



     Section 9.10. Entire Agreement. This Agreement, the Proposal Letter and the
other Facility Documents represent the final agreement among the parties and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties. Any other previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Facility
Documents. Nothing in this Agreement or in the other Facility Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Facility Documents.
     Section 9.11. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Facility Documents.
Each party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Facility Documents, as applicable, by, among
other things, the mutual waivers and certifications in this section 9.11.
     Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Facility Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     Section 9.13. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or pdf copy shall be as effective as delivery of a manually signed
counterpart of this Agreement.
     Section 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     Section 9.15. Jurisdiction; Consent to Service of Process. (a) The
Guarantor and the Other Applicants hereby irrevocably and unconditionally
submit, each for itself and its property, to the nonexclusive jurisdiction of
any Illinois State court or Federal court of the United States of America
sitting in Chicago, Illinois, and any appellate court from any thereof, in any
action or

-66-



--------------------------------------------------------------------------------



 



proceeding arising out of or relating to this Agreement or the other Facility
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Illinois State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or the other Facility Documents against the Guarantor, the Other
Applicants or their properties in the courts of any jurisdiction.
          (b) The Guarantor and the Other Applicants hereby irrevocably and
unconditionally waive, to the fullest extent each may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Facility Documents in any Illinois State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     Section 9.16. Judgment Currency. (a) The obligations of the Guarantor and
the other Credit Parties hereunder and under the other Facility Documents to
make payments in any currency hereunder (each, an “Obligation Currency”) shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the appropriate
Obligation Currency, except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or a Lender or an Issuing
Bank of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender or Issuing Bank under this Agreement or
the other Facility Documents. If, for the purpose of obtaining or enforcing
judgment against the Guarantor or any other Credit Party or in any court or in
any jurisdiction, it becomes necessary to convert into or from any currency
other than the Obligation Currency (such other currency being hereinafter
referred to as the “Judgment Currency”) an amount due in such applicable
Obligation Currency, the conversion shall be made, in the case of Dollars, at
the Dollar Exchange Rate and, in the case of other currencies, the Exchange Rate
determined, in each case, as of the first Business Day immediately preceding the
day on which the judgment is given (such Business Day being hereinafter referred
to as the “Judgment Currency Conversion Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Guarantor covenants and agrees to pay, or cause to be paid, as a
separate obligation and notwithstanding any judgment, such additional amounts,
if any (but in any event not a lesser amount), as may be necessary to ensure
that the amount paid in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency

-67-



--------------------------------------------------------------------------------



 




which could have been purchased with the amount of Judgment Currency stipulated
in the judgment or judicial award at the rate of exchange prevailing on the
Judgment Currency Conversion Date.
          (c) For purposes of determining the rate of exchange for this Section,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.
     Section 9.17. Confidentiality. The Administrative Agent, each Issuing Bank
and each of the Lenders agrees to keep confidential (and to use its best efforts
to cause its respective agents and representatives to keep confidential) the
Information (as defined below) and all copies thereof, extracts therefrom and
analyses or other materials based thereon, except that the Administrative Agent,
any Issuing Bank or any Lender shall be permitted to disclose Information (a) to
such of its respective officers, directors, employees, agents, affiliates and
representatives as need to know such Information, (b) to a pledgee under
Section Section 9.04(h) or a potential assignee or participant of such Lender or
such potential assignee’s or participant’s advisors who need to know such
Information (provided that any such pledgee, potential assignee or participant
shall, and shall use commercially reasonable efforts to cause its advisors to,
keep confidential all such Information on the terms set forth in this
Section 9.17), (c) to the extent requested by any regulatory authority or
quasi-regulatory authority such as the National Association of Insurance
Commissioners (NAIC), (d) to the extent otherwise required by applicable laws
and regulations or by any subpoena or similar legal process, (e) in connection
with any suit, action or proceeding relating to the enforcement of its rights
hereunder or under the other Facility Documents or (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.17 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Guarantor or any Other Applicant. For the purposes of this Section and
Section 9.01, “Information” shall mean all financial statements, certificates,
reports, agreements and information (including all analyses, compilations and
studies prepared by the Administrative Agent, any Issuing Bank or any Lender
based on any of the foregoing) that are received from the Guarantor and related
to the Guarantor, any of the Other Applicants or any of their Subsidiaries, any
shareholder of the Guarantor or any employee, customer or supplier of the any of
the Other Applicants, or any of the Guarantor or Subsidiaries, other than any of
the foregoing that were available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to its disclosure thereto by the
Guarantor or an Other Applicant, and which are in the case of Information
provided after the date hereof, clearly identified at the time of delivery as
confidential. Notwithstanding the foregoing, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders, and
the Administrative Agent or any of its Affiliates may place customary
“tombstone” advertisements relating hereto in publications (including
publications circulated in electronic form) of its choice at its own expense.
The provisions of this Section 9.17 shall remain operative and in full force and
effect regardless of the expiration and term of this Agreement.
     Section 9.18. Payments Set Aside. To the extent any Lender Party receives
payment of any amount under the Facility Documents, whether by way of payment by
the Guarantor,

-68-



--------------------------------------------------------------------------------



 



payment by an Other Applicant, set-off or otherwise, which payment is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, other law or equitable cause, in whole or in part, then, to the
extent of such payment so invalidated, set aside or repaid, the Obligations or
part thereof intended to be satisfied thereby shall be revived and continue in
full force and effect as if such payment had not been received by such Lender
Party. If prior to any such invalidation, declaration, setting aside or
requirement, this Agreement shall have been canceled or surrendered, this
Agreement shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, discharge or otherwise affect the
obligations of the Guarantor or the Other Applicants in respect of the amount of
the affected payment.
     Section 9.19. European Monetary Union. If, as a result of the further
implementation of European monetary union, (a) any Alternative Currency (other
than the euro) ceases to be lawful currency of the nation issuing the same and
is replaced by the euro, then the amount payable hereunder in respect thereof
shall be determined by translating the amount payable in such currency to euro
at the exchange rate recognized by the European Central Bank for the purpose of
replacing such currency by the euro, or (b) any such Alternative Currency and
the euro are at the same time recognized by the central bank or comparable
authority of the nation issuing such currency as lawful currency of such nation,
then any Alternative Currency Letter of Credit issued at such time that would
otherwise be denominated in such currency shall be denominated in euro.
     Section 9.20. USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Guarantor and each Other Applicant that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Guarantor and each Other
Applicant, which information includes the name and address of the Guarantor and
each Other Applicant and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Guarantor and each Other
Applicant in accordance with the Act.
     Section 9.21. German Limited Liability Companies Act. Nothing in this
Agreement shall oblige Flowserve Hamburg GmbH to make a payment under any joint
and several liability provided under this Agreement if and to the extent that
such payment would cause the net assets (Reinvermoegen) of Flowserve Hamburg
GmbH, calculated as assets less liabilities and reserves, to be reduced below
the amount of its registered share capital which is protected by sections 30 and
31 of the German Limited Liabilites Companies Act (GmbHG), or, where the net
assets already are below the amount of its registered share capital, cause such
amount to be further reduced.
Article X
The Guaranty
     Section 10.1. The Guaranty. To induce the Lender Parties to provide the
credits described herein and in consideration of benefits expected to accrue to
each Other Applicant and the Guarantor by reason of the Commitments and for
other good and valuable consideration,

-69-



--------------------------------------------------------------------------------



 



receipt of which is hereby acknowledged, the Guarantor hereby unconditionally
and irrevocably guarantees to the Lender Parties the due and punctual payment of
all present and future Obligations owed by each Other Applicant, including, but
not limited to, the due and punctual payment of principal of and interest on the
L/C Disbursements, and the due and punctual payment of all other Obligations now
or hereafter owed by such Other Applicants under the Facility Documents, in each
case as and when the same shall become due and payable, whether by acceleration,
or otherwise, according to the terms hereof and thereof (including interest
which, but for the filing of a petition in bankruptcy, would otherwise accrue on
any such indebtedness, obligation, or liability). In case of failure by any
Other Applicant or other obligor punctually to pay any Obligations owing by it,
the Guarantor hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the defaulting Other Applicant.
     Section 10.2. Guarantee Unconditional. The obligations of the Guarantor
under this Article 10 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
          (a) any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of the any Other Applicant or of any other obligor
under this Agreement or any other Facility Document or by operation of law or
otherwise;
          (b) any modification or amendment of or supplement to this Agreement
or any other Facility Document;
          (c) any change in the existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Other Applicant or other obligor or any of their respective assets, or any
resulting release or discharge of any obligation of any Other Applicant or other
obligor contained in any Facility Document;
          (d) the existence of any claim, set-off, or other rights which any
Other Applicant or other obligor may have at any time against the Administrative
Agent, any Lender, any Issuing Bank or any other Person, whether or not arising
in connection herewith;
          (e) any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against any
Other Applicant or other obligor or any other person or property;
          (f) any application of any sums by whomsoever paid or howsoever
realized to any obligation of any Other Applicant or other obligor, regardless
of what obligations of such Other Applicant or other obligor remain unpaid;
          (g) any invalidity or unenforceability relating to or against any
Other Applicant or other obligor for any reason of this Agreement or of any
other Facility Document or any provision of applicable law or regulation
purporting to prohibit the

-70-



--------------------------------------------------------------------------------



 



payment by any Other Applicant or any other obligor of the principal of or
interest on any L/C Disbursement or any other amount payable under the Facility
Documents; or
          (h) any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, any Issuing Bank or any other person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Other Applicant under this Article 10.
     Section 10.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The Guarantor’s obligations under this Article 10 shall remain in
full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on L/C Disbursements and
all other amounts payable by each Other Applicant under this Agreement and all
other Facility Documents shall have been paid in full. If at any time any
payment of the principal of or interest on any L/C Disbursements or any other
amount payable by any Other Applicant or other obligor under the Facility
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of such Other Applicant or other
obligor, or otherwise, the Guarantor’s obligations under this Article 10 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.
     Section 10.4. Subrogation. The Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations shall have been paid in full subsequent
to the termination of all the Commitments and expiration of all Letters of
Credit. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations and all other amounts payable by the Other Applicants hereunder
and the other Facility Documents and (y) the termination of the Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent, the Issuing Banks and the Lenders and shall
forthwith be paid to the Administrative Agent for the benefit of the Issuing
Banks and Lenders or be credited and applied to the Obligations, whether matured
or unmatured, in accordance with the terms of this Agreement.
     Section 10.5. Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Issuing Bank, any Lender, or any other person against the Other
Applicants or other obligor or any other person.
     Section 10.6. Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Other Applicant or other obligor under this
Agreement or any other Facility Document is stayed upon the insolvency,
bankruptcy or reorganization of such Other Applicant or such obligor, all such
amounts otherwise subject to acceleration under the terms of this Agreement or
the other Facility Documents shall nonetheless be payable by the Guarantor
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders.

-71-



--------------------------------------------------------------------------------



 



     Section 10.7. Benefit to the Guarantor. The Other Applicants and the
Guarantor are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Other Applicants and the
Guarantor have a direct impact on the success of each other. The Guarantor will
derive substantial direct and indirect benefit from the extensions of credit to
the Other Applicants hereunder.
[Remainder of Page Left Intentionally Blank]

-72-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.

            “Guarantor and Applicant”


Flowserve Corporation
      By:   /s/ Paul W. Fehlman         Name:   Paul W. Fehlman        Title:  
Vice President - Treasurer        “Other Applicants”


Flowserve B.V.
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Director        Flowserve Spain SAU
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Administrator        Flowserve Hamburg GmbH
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Director        Flowserve S.A.
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Administrator   

S-1



--------------------------------------------------------------------------------



 



         

            Worthington SpA
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Director     

S-2



--------------------------------------------------------------------------------



 



            ABN AMRO Bank N.V., as Administrative
      Agent, an Issuing Bank and a Lender
      By:   /s/ Terrence J. Ward         Name:   Terrence J. Ward       
Title:   Managing Director              By:   /s/ Charles F. Randolph        
Name:   Charles F. Randolph        Title:   Managing Director     

         

S-3



--------------------------------------------------------------------------------



 



            Calyon New York Branch
      By:   /s/ Samuel L. Hill         Name:   Samuel L. Hill        Title:  
Managing Director and Regional Head              By:   /s/ Brian Myers        
Name:   Brian Myers        Title:   Managing Director   

S-4



--------------------------------------------------------------------------------



 



         

            RBS Citizens, N.A.
      By:   /s/ Keith J. Cable         Name:   Keith J. Cable        Title:  
Vice President     

S-5